         Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 1 of 88




 1 BARBARA J. PARKER (Bar No. 69722)
    bparker@oaklandcityattorney.org
 2 MARIA BEE (Bar No. 167716)
    mbee@oaklandcityattorney.org
 3
   ERIN BERNSTEIN (Bar No. 231539)
 4  ebernstein@oaklandcityattorney.org
   OAKLAND CITY ATTORNEY                             JAMES W. QUINN
 5 One Frank Ogawa Plaza, 6th Floor                    jquinn@bafirm.com
   Oakland, California 94612                         DAVID BERG
 6 Telephone: (510) 238-3601                           dberg@bafirm.com
   Facsimile: (510) 238-6500                         MICHAEL M. FAY
 7
                                                       mfay@bafirm.com
 8 CLIFFORD H. PEARSON (Bar No. 108523)              JENNY H. KIM
     cpearson@pswlaw.com                               jkim@bafirm.com
 9 DANIEL L. WARSHAW (Bar No. 185365)                CHRIS L. SPRENGLE
     dwarshaw@pswlaw.com                               csprengle@bafirm.com
10 MICHAEL H. PEARSON (Bar No. 277857)               BRONWYN M. JAMES
     mpearson@pswlaw.com                               bjames@bafirm.com
11
   MATTHEW A. PEARSON (Bar No. 291484)               EMILY BURGESS (pro hac vice forthcoming)
12   mapearson@pswlaw.com                              eburgess@bafirm.com
   PEARSON, SIMON & WARSHAW, LLP                     BERG & ANDROPHY
13 15165 Ventura Boulevard, Suite 400                120 West 45th Street, 38th Floor
   Sherman Oaks, California 91403                    New York, New York 10036
14 Telephone: (818) 788-8300                         Telephone: (646) 766-0073
15 Facsimile: (818) 788-8104                         Facsimile: (646) 219-1977

16 [Additional Counsel Listed on Signature Page]

17 Attorneys for Plaintiff City of Oakland

18                                 UNITED STATES DISTRICT COURT
19                   NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
20 CITY OF OAKLAND,                                  CASE NO. 3:18-cv-07444-JCS
21                    Plaintiff,                     FIRST AMENDED COMPLAINT FOR
                                                     DAMAGES
22              v.
                                                     JURY TRIAL DEMANDED
23 THE     OAKLAND     RAIDERS,   A
   CALIFORNIA LIMITED PARTNERSHIP;
24 ARIZONA CARDINALS FOOTBALL CLUB
   LLC; ATLANTA FALCONS FOOTBALL
25 CLUB, LLC; BALTIMORE RAVENS
   LIMITED    PARTNERSHIP;  BUFFALO
26 BILLS, LLC; PANTHERS FOOTBALL,
   LLC; THE CHICAGO BEARS FOOTBALL
27 CLUB, INC.; CINCINNATI BENGALS,
   INC.; CLEVELAND BROWNS FOOTBALL
28 COMPANY LLC; DALLAS COWBOYS

     916659.1                                                                     3:18-cv-07444-JCS
                                   FIRST AMENDED COMPLAINT FOR DAMAGES
         Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 2 of 88




 1 FOOTBALL CLUB, LTD.; PDB SPORTS,
   LTD.; THE DETROIT LIONS, INC.; GREEN
 2 BAY PACKERS, INC.; HOUSTON NFL
   HOLDINGS, LP; INDIANAPOLIS COLTS,
 3 INC.; JACKSONVILLE JAGUARS, LLC;
   KANSAS CITY CHIEFS FOOTBALL
 4 CLUB, INC.; CHARGERS FOOTBALL
   COMPANY, LLC; THE RAMS FOOTBALL
 5 COMPANY, LLC; MIAMI DOLPHINS,
   LTD.; MINNESOTA VIKINGS FOOTBALL,
 6 LLC; NEW ENGLAND PATRIOTS LLC;
   NEW ORLEANS LOUISIANA SAINTS,
 7 LLC; NEW YORK FOOTBALL GIANTS,
   INC.;   NEW    YORK     JETS     LLC;
 8 PHILADELPHIA       EAGLES,       LLC;
   PITTSBURGH STEELERS LLC; FORTY
 9 NINERS FOOTBALL COMPANY LLC;
   FOOTBALL       NORTHWEST         LLC;
10 BUCCANEERS TEAM LLC; TENNESSEE
   FOOTBALL, INC; PRO-FOOTBALL, INC.;
11 and    THE   NATIONAL     FOOTBALL
   LEAGUE,
12
              Defendants.
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     916659.1                               1                             3:18-cv-07444-JCS
                           FIRST AMENDED COMPLAINT FOR DAMAGES
            Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 3 of 88




 1                                                        TABLE OF CONTENTS
                                                                                                                                                Page
 2
     I.         PRELIMINARY STATEMENT ........................................................................................... 2
 3
     II.        PARTIES ............................................................................................................................. 11
 4
     III.       JURISDICTION AND VENUE.......................................................................................... 14
 5
     IV.        INTRADISTRICT ASSIGNMENT .................................................................................... 14
 6
     V.         FACTUAL ALLEGATIONS .............................................................................................. 15
 7
                A.         The NFL’s Anticompetitive Anatomy .................................................................... 15
 8
                           1.         The NFL as a Cartel .................................................................................... 15
 9
                           2.         The NFL’s Significant Revenue Sharing .................................................... 22
10
                           3.         The NFL’s Market Power Over Franchise Relocations .............................. 24
11
                           4.         The Significant Value of the NFL’s Cartel ................................................. 26
12
                B.         The NFL’s Broken Relocation Promises ................................................................ 30
13
                           1.         The 1980s: Antitrust Liability and Federal Intervention ............................ 31
14
                           2.         The 1990s: Placating Host Cities ............................................................... 34
15
                           3.         2000s: A Trail of Broken NFL Promises ................................................... 39
16
                C.         The Raiders’ History in Oakland ............................................................................ 42
17
                           1.         The Raiders’ Identity is Inextricably Linked With its Oakland Fans.......... 42
18
                           2.         The Hectic Al Davis Years.......................................................................... 42
19
                D.         The Raiders’ Unlawful Relocation From Oakland ................................................. 44
20
                           1.         The Raiders and NFL Decide to Leave Oakland ........................................ 45
21
                           2.         The Raiders’ Pretextual and Bad Faith Negotiations with Oakland ........... 46
22
                           3.         Defendants’ Collusive Relocation Vote ...................................................... 49
23
                E.         The NFL’s Unlawful Treatment of Oakland ........................................................... 54
24
                           1.         Group Boycott/Refusal to Deal ................................................................... 54
25
                           2.         Horizontal Price Fixing ............................................................................... 56
26
                           3.         Breach of The Relocation Policies .............................................................. 58
27
                                      (a)        The NFL Constitution and the Relocation Policies Constitute
28                                               a Valid, Binding Contract................................................................ 59

     916659.1                                                                i                                                 3:18-cv-07444-JCS
                                             FIRST AMENDED COMPLAINT FOR DAMAGES
         Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 4 of 88




 1                                  (b)       Oakland was an Intended and Actual Third Party Beneficiary ....... 61

 2                                  (c)       Defendants Breached the Relocation Policies and Oakland
                                              has Suffered and Will Suffer Damages as a Result of that
 3                                            Breach .............................................................................................. 66

 4              F.        The Relevant Market Applicable To Defendants’ Misconduct............................... 68

 5              G.        Defendants’ Conduct Has Injured Competition ...................................................... 71

 6              H.        Defendants’ Anticompetitive Conduct Has Injured Plaintiff .................................. 72

 7                        1.        Lost Investment Value ................................................................................ 72

 8                        2.        Lost Income ................................................................................................. 73

 9                        3.        Lost Tax Revenues ...................................................................................... 73

10                        4.        Devaluation of the Coliseum Property ........................................................ 76

11 VI.          CAUSES OF ACTION ....................................................................................................... 78

12              COUNT I: Violation of the Sherman Act (15 U.S.C. § 1) ................................................. 78

13              COUNT II: Breach of Contract (Cal. Civ. Code § 1559)................................................... 80

14              COUNT III: Unjust Enrichment Under California Law .................................................... 82

15 VII.         PRAYER FOR RELIEF ...................................................................................................... 82

16 VIII.        DEMAND FOR JURY TRIAL ........................................................................................... 84

17

18

19

20

21

22

23

24

25

26
27

28

     916659.1                                                             ii                                                 3:18-cv-07444-JCS
                                          FIRST AMENDED COMPLAINT FOR DAMAGES
         Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 5 of 88




 1              Plaintiff City of Oakland (“Oakland” or “Plaintiff”), by and through its attorneys, the

 2 Offices of the Oakland City Attorney; Berg & Androphy; and Pearson, Simon & Warshaw, LLP,

 3 as and for its amended complaint against Defendants The Oakland Raiders, a California Limited

 4 Partnership, d/b/a Oakland Raiders (“Raiders”); Arizona Cardinals Football Club LLC, d/b/a

 5 Arizona Cardinals (“Cardinals”); Atlanta Falcons Football Club, LLC, d/b/a Atlanta Falcons

 6 (“Falcons”); Baltimore Ravens Limited Partnership, d/b/a Baltimore Ravens (“Ravens”); Buffalo

 7 Bills, LLC, d/b/a Buffalo Bills (“Bills”); Panthers Football, LLC, d/b/a Carolina Panthers

 8 (“Panthers”); The Chicago Bears Football Club, Inc., d/b/a Chicago Bears (“Bears”); Cincinnati

 9 Bengals, Inc., d/b/a Cincinnati Bengals (“Bengals”); Cleveland Browns Football Company LLC,

10 d/b/a Cleveland Browns (“Browns”); Dallas Cowboys Football Club, Ltd., d/b/a Dallas Cowboys

11 (“Cowboys”); PDB Sports, Ltd., d/b/a Denver Broncos (“Broncos”); The Detroit Lions, Inc., d/b/a

12 Detroit Lions (“Lions”); Green Bay Packers, Inc., d/b/a Green Bay Packers (“Packers”); Houston

13 NFL Holdings, LP, d/b/a Houston Texans (“Texans”); Indianapolis Colts, Inc., d/b/a Indianapolis

14 Colts (“Colts”); Jacksonville Jaguars, LLC, d/b/a Jacksonville Jaguars (“Jaguars”); Kansas City

15 Chiefs Football Club, Inc., d/b/a Kansas City Chiefs (“Chiefs”); Chargers Football Company,

16 LLC, d/b/a Los Angeles Chargers (“Chargers”); The Rams Football Company, LLC, d/b/a Los

17 Angeles Rams (“Rams”); Miami Dolphins, Ltd., d/b/a Miami Dolphins (“Dolphins”); Minnesota

18 Vikings Football, LLC, d/b/a Minnesota Vikings (“Vikings”); New England Patriots LLC, d/b/a

19 New England Patriots (“Patriots”); New Orleans Louisiana Saints, LLC, d/b/a New Orleans Saints

20 (“Saints”); New York Football Giants, Inc., d/b/a New York Giants (“Giants”); New York Jets,

21 LLC, d/b/a New York Jets (“Jets”); Philadelphia Eagles, LLC, d/b/a Philadelphia Eagles

22 (“Eagles”); Pittsburgh Steelers, LLC, d/b/a Pittsburgh Steelers (“Steelers”); Forty Niners Football

23 Company LLC, d/b/a San Francisco 49ers (“49ers”); Football Northwest LLC, d/b/a Seattle

24 Seahawks (“Seahawks”); Buccaneers Team LLC, d/b/a Tampa Bay Buccaneers (“Buccaneers”);

25 Tennessee Football, Inc., d/b/a Tennessee Titans (“Titans”); and Pro-Football, Inc., d/b/a

26 Washington Redskins (“Redskins,” and with the Raiders, Cardinals, Falcons, Ravens, Bills,
27 Panthers, Bears, Bengals, Browns, Cowboys, Broncos, Lions, Packers, Texans, Colts, Jaguars,

28 Chiefs, Chargers, Rams, Dolphins, Vikings, Patriots, Saints, Giants, Jets, Eagles, Steelers, 49ers,

     916659.1                                          1                               3:18-cv-07444-JCS
                                  FIRST AMENDED COMPLAINT FOR DAMAGES
         Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 6 of 88




 1 Seahawks, Buccaneers and Titans, the “NFL Clubs”); and The National Football League (“NFL,”

 2 and with the NFL Clubs, the “Defendants”), allege as follows:

 3 I.           PRELIMINARY STATEMENT

 4              1.   This is an action for damages arising out of Defendants’ unlawful decision to use

 5 their collective market power, premised on their artificially-restricted 32-team professional

 6 football league, to deprive Oakland of its long-resident NFL team, the Raiders. That collective

 7 decision – Defendants’ 2017 vote to allow the Raiders to relocate to Las Vegas – was the

 8 culmination of Defendants’ threats against Oakland to both (a) relocate the Raiders to Las Vegas

 9 and (b) deprive Oakland of any reasonable chance to host another NFL team. Defendants first

10 created artificial scarcity in their product (NFL teams), and then used that scarcity in what

11 economists have described as “extortion” or “sabotage” power to demand supra-competitive prices

12 from host cities, such as Oakland.

13              2.   In order to remain the host city of an NFL team (“Host City”), Oakland was asked

14 to pay supra-competitive prices, including stadium investments, which are effectively a forced

15 subsidy. When Oakland could not pay those prices, Defendants punished the city: they voted to

16 allow the Raiders to move to Las Vegas, which left Oakland without an NFL team and caused

17 significant losses to Oakland.

18              3.   Defendants’ misconduct – both their intentional restriction of the supply of NFL

19 teams, and their efforts to extort and punish Oakland when Defendants decided to relocate the

20 Raiders to a new host city – were blatant violations of the antitrust laws and a breach of

21 Defendants’ own constitution and relocation policies.

22              4.   Although Oakland went to extraordinary efforts to keep the Raiders from leaving

23 for Las Vegas, Defendants ignored Oakland and decided to fully exploit their artificially-created

24 market control: the relocation to Las Vegas resulted in more money to be shared by the cartel

25 (including, but not limited to, the relocation fee, new television rights in a new geographic

26 territory, new merchandising, new intellectual property and game receipts from a ultra-luxury
27 $1.9 billion stadium).

28 / / /

     916659.1                                        2                                3:18-cv-07444-JCS
                                FIRST AMENDED COMPLAINT FOR DAMAGES
         Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 7 of 88




 1              5.   Even though Oakland is a more significant metropolitan market, the Raiders’ move

 2 to Las Vegas allows Defendants – a cartel that engages in significant revenue sharing – to reap a

 3 financial windfall. The move to Las Vegas is projected to almost double the enterprise value of

 4 the Raiders to a monopoly-inflated $3 billion. Indeed, Las Vegas, by agreeing to pay Defendants’

 5 supra-competitive price, will contribute $750 million toward the construction of a new $1.9 billion

 6 stadium, and provide the Raiders with numerous other benefits, including the sale of land at

 7 below-market prices. While Oakland proposed a new $1.3 billion stadium that included a mix of

 8 public and private funding to the tune of $750 million, Oakland’s offer did not meet Defendants’

 9 effective demand to create hundreds of millions in new monopoly-inflated enterprise value for the

10 Raiders.1

11              6.   To be clear, Defendants did not sell the Raiders to the highest bidder in a fair and

12 competitive auction. Instead, they created an artificially-restricted market for NFL teams and then

13 proceeded to extract supra-competitive prices from Las Vegas while simultaneously refusing to

14 deal with Oakland in the market for hosting NFL teams. In this case, Defendants constrained the

15 supply of NFL teams, thereby leveraging their cartel power and orchestrating an illegal transfer of

16 wealth from a municipality to private businesses.

17              7.   Moreover, Defendants’ decision to allow the Raiders to specifically relocate to Las

18 Vegas was an unreasonable restraint of competition, as Defendants’ decision was driven by

19 “control[ling], if not prevent[ing] competition among NFL teams through territorial divisions.”

20 L.A. Mem’l Coliseum Comm’n v. Nat’l Football League (“Raiders I”), 726 F.2d 1381, 1391 (9th

21 Cir. 1984). In other words, Defendants not only limit the supply of NFL teams in the marketplace,

22 they also dictate where those teams will be allocated by territory. The Rams and Chargers were

23 allowed to relocate to Los Angeles, a city with no NFL teams. The Raiders were allowed to

24 relocate to Las Vegas, a city with no NFL teams. Why? Because Defendants, as a revenue-

25

26   1
     Of course, a new or significantly renovated stadium in Oakland would have also increased the
   Raiders’ value, but, without a relocation fee, that enterprise value would not have been shared by
27
   the NFL cartel.
28

     916659.1                                         3                                 3:18-cv-07444-JCS
                                 FIRST AMENDED COMPLAINT FOR DAMAGES
         Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 8 of 88




 1 sharing cartel, reap enormous supra-competitive profits when a team moves to a new territory. Of

 2 course, dictating where a team may move is exactly the same thing as preventing a team from

 3 moving in the first place. Both are restrictions on movement imposed by Defendants to restrain

 4 competition in the marketplace for NFL teams at the expense of host cities, like Oakland, and

 5 solely to benefit the NFL cartel.

 6              8.    Defendants’ conduct in moving the Raiders to Las Vegas, as well as their refusal to

 7 deal with Oakland, can best be understood by focusing on two fundamental aspects of the NFL.

 8              9.    First, the NFL is a closed sports cartel which, by design, is based on Defendants’

 9 agreement to artificially restrict the supply of its product (NFL teams) even though consumer

10 demand in the market could support greater output (more teams). Unlike open sports leagues in

11 Europe and around the world, new football teams cannot qualify to play in the NFL simply by

12 excelling at the second tier of the sport. Instead, the only way a team can join the NFL is through

13 Defendants’ collective agreement. Since 1966, the NFL has allowed only four new teams (for a

14 current total of 32), even though the population of the United States has more than doubled and

15 the number of U.S. cities capable of supporting an NFL team has increased at least threefold to

16 over 50.

17              10.   The NFL has constructed this barrier to entry and thereby restricted the supply of

18 NFL teams so that it can, inter alia, demand supra-competitive prices from cities that host NFL

19 teams:

20                    In a competitive market, consumers will find sellers willing to
                      provide the demanded output at a price covering costs, including the
21                    normal cost of essential facilities, such as a stadium. Sports leagues
                      with entry barriers, however, are not constrained by the competitive
22
                      process in this regard. By limiting the number of teams within their
23                    league, member clubs can create scarcity that results in consumers,
                      through their local government authorities, bidding for scarce
24                    franchises by constructing stadiums at taxpayers’ expense and
                      through generous rental agreements.
25

26 S. Ross, Competition Law as a Constraint on Monopolistic Exploitation by Sports Leagues and
27 Clubs (“Exploitation by Sports Leagues”), 19 OXFORD REV.            OF   ECON. POLICY 4, 569, 570-571
28 (Winter 2003).        Indeed, as described in more detail below, economists have recognized for

     916659.1                                           4                                 3:18-cv-07444-JCS
                                  FIRST AMENDED COMPLAINT FOR DAMAGES
         Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 9 of 88




 1 decades that the primary purpose of restricting the supply of teams in closed leagues like the NFL

 2 is to obtain supra-competitive prices.

 3              11.   Second, the NFL is a cartel that engages in an enormous amount of revenue

 4 sharing. Over 70 percent of all revenues generated by the NFL Clubs are collected and then

 5 shared evenly among the 32 teams. In 2018, Defendants shared approximately $8.78 billion in

 6 profits.

 7              12.   This revenue sharing means that each NFL Club benefits from every other NFL

 8 Club’s financial gains. It also means that Defendants have little incentive to add more NFL teams

 9 – a new team is just another mouth to feed. Unlike true competitors in a truly competitive

10 marketplace, NFL Clubs operate their businesses with the understanding that they will profit not

11 from their own efforts in that market but, rather, through the collective efforts of a limited number

12 of NFL teams, i.e., through cartel action. For example, the relocation fee – in the case of the

13 Raiders’ move to Las Vegas, the agreed-upon $378 million paid by the Raiders to the other NFL

14 Clubs – cannot, even by the NFL’s own assessment, be viewed as any real kind of payment by an

15 NFL team. As shown below, and as one NFL official has testified, the relocation fee is merely a

16 means of sharing the increased enterprise value of a relocated NFL team with fellow cartel

17 members. For the Raiders, that increased value is approximately $1.6 billion, so the Raiders

18 sharing $378 million of that increase with the other NFL Clubs is consistent with the behavior of

19 cartel members and the NFL’s revenue sharing structure.

20              13.   Significantly, these two fundamental aspects of the NFL – the closed structure and

21 the significant revenue sharing – mean that NFL Clubs care less about their Host Cities and more

22 about the collective value of their cartel and its continuing ability to demand supra-competitive

23 prices. Mark Davis, the owner representative of the Raiders, earns less than 30 percent of his

24 revenues from Oakland-based fans. The rest comes from the NFL’s collective revenue sharing.

25 As one economist has recognized:

26                    Because of the extensive revenue sharing within the NFL, it doesn’t
                      really matter where its teams play. It doesn’t matter to the
27                    individual NFL clubs because they share most of their revenues, and
                      it matters to the League only to the extent that a club’s relocation
28

     916659.1                                          5                                3:18-cv-07444-JCS
                                 FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 10 of 88




 1                    threatens a multi-regional presence necessary to maximize national
                      media rights.
 2

 3 J. Vrooman, Free Agency in Professional Sports Leagues (“Free Agency in Sports”), 64

 4 SOUTHERN ECON. J. 191, 217-218 (Jul. 1997). For Marc Davis and his fellow NFL Club owners,

 5 relocation to Las Vegas (with a new stadium, an extension of the NFL’s media market, and other

 6 value extracted based on the scarcity of product, like below-market real estate) made perfect sense

 7 from a collective, revenue-sharing perspective.        If Mark Davis collected 100 percent of his
 8 revenues locally – in Oakland and from the fans – he would have never risked losing Oakland’s

 9 support and fan loyalty, and he never would have moved from the larger market.

10              14.   Putting these facts about the NFL together – including its disregard for NFL team
11 home territories and local fans – it is clear that the NFL is, at its core, designed to engage in

12 anticompetitive conduct. Although the NFL Clubs do have certain pro-competitive reasons for

13 engaging in collective conduct (e.g., scheduling games, adopting rules of play, and even ensuring

14 that expansion and relocation of teams is done in an orderly, good faith manner), they have no pro-

15 competitive reason for restricting further expansion (and preserving territorial allocation) and then

16 using the resulting supply restriction of NFL teams to demand ever-increasing prices for their

17 product.

18              15.   Indeed, prices for everything the NFL sells are far above the marginal costs of
19 operating professional football teams and, as a result, the enterprise values of the NFL Clubs shoot

20 up ceaselessly, regardless of whether or not a particular NFL Club is performing well. Once

21 again, with revenue sharing, it does not matter how an individual team performs; every year each

22 of the NFL Club owners receives 1/32 of billions of dollars.

23              16.   As evidenced by the events giving immediate rise to this lawsuit, Defendants’
24 artificially-created market power directly impacts decisions about the relocation of NFL teams.

25 NFL Clubs can demand supra-competitive prices from the consumer group at issue here – Host

26 Cities like Oakland – by threatening relocation and demanding, among other things, massive
27 public subsidies for new stadia and almost rent-free use of those stadia. Oakland tried, but was

28 unable, to pay these artificially-created pricing demands. So, after over twenty years in Oakland –

     916659.1                                         6                                3:18-cv-07444-JCS
                                 FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 11 of 88




 1 with world-famous “Raider Nation” fans – the NFL has moved the Raiders to Las Vegas because

 2 that city managed to pay a supra-competitive “hosting” price and Defendants, collectively, have

 3 become much richer. As described below, in a truly competitive marketplace, the Raiders would

 4 have stayed in the Oakland-Alameda County Coliseum (“Coliseum”) (or Oakland would already

 5 have another NFL team, see infra ¶ 138).

 6              17.   In addition, the Raiders’ move – and the purported bidding process which preceded

 7 it – also violated the NFL’s own relocation policies (the “Relocation Policies”), policies to which

 8 Oakland, as the host of the Raiders, is an intended beneficiary. More than 35 years ago, the

 9 United States Court of Appeals for the Ninth Circuit affirmed that Article 4.3 of the NFL

10 Constitution and Bylaws (“NFL Constitution,” attached hereto in its entirety as Exhibit 1) – which

11 requires three-fourths approval of all NFL Clubs for team relocations – amounted to an

12 unreasonable restraint of trade in violation of Section 1 of the Sherman Act because no objective

13 standards or durational limits were incorporated into the voting requirements. Raiders I, 726 F.2d

14 1381 (9th Cir. 1984). The Ninth Circuit found that, while some collective restraints may be

15 necessary to producing a successful NFL product, such restraints must be closely tailored to

16 advancing that purpose in order to withstand antitrust scrutiny. The Court enumerated objective

17 considerations – then lacking in Article 4.3 – such as population, economic projections, facilities,

18 regional balance, fan loyalty, and team rivalries, among others, that should guide Defendants’

19 territorial allocations of NFL teams in order to mitigate their collective actions under the rule of

20 reason.

21              18.   The NFL needed to respond to the Ninth Circuit’s antitrust ruling. At the very

22 same time, the United States Senate was considering legislation that would have imposed

23 regulations on the movement of sports teams. Indeed, one proposed bill would have taken

24 relocation decisions away from the NFL and given them to an independent arbitration panel. The

25 whole purpose of the proposed legislation was to protect the interests of Host Cities.

26              19.   So, in late 1984 – to address both the Ninth Circuit’s antitrust ruling and Congress’

27 interest in regulation – the NFL adopted the first iteration of the Relocation Policies (current

28 version attached hereto as Exhibit 2). The considerations set forth in those Policies were lifted in

     916659.1                                           7                                 3:18-cv-07444-JCS
                                  FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 12 of 88




 1 almost exact form from one of the Senate bills. Put another way, in order to avoid both antitrust

 2 liability and regulatory oversight, the NFL adopted a series of considerations that legislators had

 3 drafted for the purpose of protecting Host Cities.

 4              20.   In the 1990s, the Relocation Policies were amended. New regulatory bills were

 5 pending and this time the NFL decided to negotiate directly with a representative of Host Cities –

 6 the Conference of U.S. Mayors (the “Mayors’ Conference”). In 1996, the NFL and the Mayors’

 7 Conference issued a “Statement of Principles” (attached hereto as Exhibit 3), which set forth the

 8 NFL’s promise to balance the interests of Host Cities and NFL Clubs in any potential relocation.

 9 In 1999, the NFL sent a letter to the Mayors’ Conference, applauding the Statement of Principles

10 and announcing that the Relocation Policies had been amended to reflect those Principles. Thus,

11 18 years before the Raiders’ move, the NFL promised to protect Host Cities in the relocation

12 process by adopting the Statement of Principles into the current Relocation Policies.

13              21.   At the outset, the Relocation Policies expressly confirm that:

14                    [E]ach club’s primary obligation to the League and to all other
                      member clubs is to advance the interests of the League in its home
15                    territory. This primary obligation includes, but is not limited to,
                      maximizing fan support, including attendance, in its home territory.
16

17 (emphasis added). The Relocation Policies further confirm that “no club has an ‘entitlement’ to

18 relocate simply because it perceives an opportunity for enhanced club revenues in another

19 location.” In other words, the Relocation Policies first and foremost favor a team’s home territory

20 over relocation in order to promote team stability, and all other considerations are supposed to be

21 viewed through that narrow lens.

22              22.   The Raiders were financially successful in Oakland, received significant support

23 from Oakland, and had one of the most loyal fan bases in the NFL in Oakland. Accordingly,

24 under the Relocation Policies (which expressly favor NFL teams staying in their home territories),

25 there was simply no justification for a Raiders relocation. However, Defendants openly ignored

26 those Policies and approved the Raiders relocation not because of some perceived lack of support
27 from Oakland – or some concern about what Oakland was willing to pay or not pay toward a new

28 or renovated stadium – but because of the supra-competitive payments that Defendants coerced

     916659.1                                           8                               3:18-cv-07444-JCS
                                  FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 13 of 88




 1 from Las Vegas and their collective financial gain from the relocation of the Raiders to a new

 2 territory.

 3              23.   Most egregiously, Defendants knowingly trampled on the Relocation Policies while

 4 publicly promising Oakland that they would negotiate in good faith. These statements were

 5 blatant misrepresentations and a direct violation of those Policies, which require that Defendants

 6 negotiate in good faith. From 2014 to 2017, the Raiders, through Mark Davis, publicly stated

 7 their desire to stay in and negotiate with Oakland while they affirmatively sought to move

 8 anywhere else: San Antonio, Los Angeles, San Diego, or Las Vegas. In fact, at one point, Mark

 9 Davis simply stopped speaking to Oakland’s Mayor, Libby Schaaf. By 2016, the NFL became

10 directly involved through Eric Grubman (“Grubman”), its Executive Vice President in charge of

11 stadia and relocations. Although Grubman supposedly “negotiated” with Oakland, he actually

12 criticized Oakland’s every move, including its $1.3 billion proposal for a new stadium near the

13 Coliseum. The Raiders, the NFL, and ultimately, the vast majority of NFL Clubs, were just

14 stringing Oakland along as part of their collusive scheme to relocate the Raiders.

15              24.   For decades, Defendants have tightly limited the supply and territorial allocation of

16 the professional football teams in the United States by not only limiting the number of NFL Clubs,

17 but also collectively controlling and dictating which cities can have a professional football team

18 presence, and under what terms and conditions. There are just 32 teams for the entire United

19 States and, thus, cities fiercely compete to be a Host City. Accordingly, the NFL has repeatedly

20 employed the relocation threat: pay up or watch your team move somewhere else. The relocation

21 threat sets the floor for all NFL stadium negotiations (and when an NFL Club ultimately does

22 relocate, the other NFL Clubs share in the benefits of the move through the relocation fee and by

23 sharing in the revenue generated by the relocation). Moreover, in the wake of each relocation,

24 every NFL Club’s future threat to relocate becomes all the more credible. Since 2013, three NFL

25 Clubs have made good on these relocation threats: the Rams moved from St. Louis to Los

26 Angeles, the Chargers moved from San Diego to Los Angeles, and the Raiders are moving from
27 Oakland to Las Vegas. As a result, the NFL Clubs have shared, or will share, in more than

28 $1.4 billion in relocation fees, and hundreds of millions (if not billions) more in the shared

     916659.1                                           9                                 3:18-cv-07444-JCS
                                  FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 14 of 88




 1 revenue generated by game receipts from games at new, luxury stadia, television rights in new

 2 territories, new team merchandise and additional intellectual property rights, among other things.

 3 Further, it is worth noting that not a cent out of the relocation fees is committed to directly

 4 accommodating any relocation-related expenses; it is a direct payment by one cartel member to the

 5 others.

 6              25.   This is not a fair process in a competitive marketplace: it is an NFL-rigged process

 7 that, contrary to the Relocation Policies, promotes relocations in order to further line the pockets

 8 of NFL Club owners with billions of dollars collected from municipalities (and, ultimately, fans)

 9 that are forced to pay supra-competitive prices. This situation is compounded by the fact that the

10 economic incentives associated with the barriers to entry and revenue sharing perversely

11 contradict the NFL’s expressed intent to benefit Host Cities with its Relocation Policies. It is a

12 leveraging of the NFL’s cartel power, used to extract value from municipalities through an

13 anticompetitive “auction” process that ignores the court-mandated objective relocation procedures.

14 However, municipalities are not the only ones who lost out on the protections of the Policies;

15 because Defendants have ignored the Policies put in place to protect them from antitrust scrutiny,

16 they have lost that legal protection.

17              26.   The Relocation Policies’ considerations and factors supported a decision to keep

18 the Raiders in Oakland. However, as a Host City, Oakland was unable to pay Defendants’ cartel

19 prices, so the Raiders are moving and paying the cartel-dictated $378 million relocation fee.

20 Further, even though a recent economic analysis demonstrates that Oakland is the best prospect for

21 a new NFL franchise in the United States (see infra ¶ 138), Defendants have boycotted Oakland

22 from the market for hosting NFL teams by refusing even to consider Oakland for a new team.

23              27.   Defendants’ unlawful conduct has caused Oakland significant injury and loss. As

24 described in detail below, Oakland has lost the value of its significant investment in the Raiders, is

25 burdened with a Coliseum site of significantly diminished value, and has lost the revenues

26 generated by its hosting of the Raiders at the Coliseum. Defendants’ collective action lacked any
27 real pro-competitive justifications, was not grounded in objective criteria, and violated their own

28 Relocation Policies.

     916659.1                                          10                                3:18-cv-07444-JCS
                                  FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 15 of 88




 1              28.     Accordingly, Plaintiff brings this action for violations of the antitrust laws and

 2 breach of contract and, in the alternative, unjust enrichment, arising from Defendants’ unlawful

 3 conduct. Because of this unlawful conduct, Plaintiff is entitled to, among other remedies, treble

 4 damages from Defendants under 15 U.S.C. §§ 1 and 15; a disgorgement of the supra-competitive

 5 payments that Defendants have received, and will receive, from their unlawful conduct; and

 6 damages for Defendants’ breach of their own Relocation Policies.

 7 II.          PARTIES

 8              29.     Plaintiff City of Oakland is a municipal corporation located in California. Oakland,

 9 with the County of Alameda, directly owns the Coliseum at which the Raiders currently play

10 professional football in the NFL. The Coliseum is jointly owned by Oakland and Alameda

11 County and is leased to the Oakland-Alameda County Coliseum Financing Corporation, which, in

12 turn, has assigned its rights under that lease to the Oakland-Alameda County Coliseum Authority

13 (“Authority”). The Authority exists “to finance improvements to the Oakland Alameda County

14 Coliseum Complex, and to manage the Coliseum Complex on behalf of the City and the County.”

15 See About the Authority, http://www.oraclearena.com/oacca/about-the-authority (last visited Sept.

16 7, 2019).          The Authority is directly controlled by Oakland and Alameda County, and the

17 Authority’s board of directors is made up of Oakland and Alameda County representatives.

18              30.     Defendant The National Football League is an unincorporated association

19 consisting of the NFL Clubs. The NFL’s principal place of business is 345 Park Avenue, New

20 York, New York 10065.

21              31.     The NFL Clubs are 32 separately-owned and independently-operated professional

22 football franchises organized and operating for profit in the states set forth below. In total, NFL

23 Clubs play, or practice in, at least 23 different states:

24                                                               State of
                      Defendant NFL Club                     Organization
25                                                                                  NFL Club Name
                            Address                       (state of operation,
                                                              if different)
26
       Arizona Cardinals Football Club LLC
                                                               Delaware
27     8701 Hardy Drive                                                             Arizona Cardinals
                                                               (Arizona)
       Tempe, Arizona 85284
28

     916659.1                                            11                                3:18-cv-07444-JCS
                                    FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 16 of 88




 1                                                     State of
                Defendant NFL Club                 Organization
 2                                                                     NFL Club Name
                      Address                   (state of operation,
                                                    if different)
 3
       Atlanta Falcons Football Club, LLC
 4     4400 Falcon Parkway                             Georgia          Atlanta Falcons
       Flowery Branch, Georgia 30542
 5     Baltimore Ravens Limited Partnership
       1 Winning Drive                                Maryland         Baltimore Ravens
 6     Owing Mills, Maryland 21117
 7     Buffalo Bills, LLC
                                                      Delaware
       One Bills Drive                                                   Buffalo Bills
                                                     (New York)
 8     Orchard Park, New York 14127
       Panthers Football, LLC
 9     800 South Mint Street                        North Carolina     Carolina Panthers
       Charlotte, North Carolina 28202
10
       The Chicago Bears Football Club, Inc.
11     Halas Hall                                     Delaware
                                                                         Chicago Bears
       1920 Football Drive                            (Illinois)
12     Lake Forest, Illinois 60045
       Cincinnati Bengals, Inc.
13     One Paul Brown Stadium                           Ohio           Cincinnati Bengals
14     Cincinnati, Ohio 45202
       Cleveland Browns Football Company LLC
                                                      Delaware
15     76 Lou Groza Boulevard                                          Cleveland Browns
                                                       (Ohio)
       Berea, Ohio 44017
16     Dallas Cowboys Football Club, Ltd.
       Cowboys Center
17                                                      Texas           Dallas Cowboys
       One Cowboys Parkway
18     Irving, Texas 75063
       PDB Sports, Ltd.
19     13655 Broncos Parkway                          Colorado          Denver Broncos
       Englewood, Colorado 80112
20     The Detroit Lions, Inc.
       222 Republic Drive                             Michigan           Detroit Lions
21
       Allen Park, Michigan 48101
22     Green Bay Packers, Inc.
       1265 Lombardi Avenue                           Wisconsin        Green Bay Packers
23     Green Bay, Wisconsin 54304
       Houston NFL Holdings, LP
24                                                    Delaware
       Two Reliant Park                                                 Houston Texans
                                                       (Texas)
25     Houston, Texas 77054
       Indianapolis Colts, Inc.
                                                      Delaware
26     7001 West 56th Street                                           Indianapolis Colts
                                                      (Indiana)
       Indianapolis, Indiana 46254
27

28

     916659.1                                  12                            3:18-cv-07444-JCS
                            FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 17 of 88




 1                                                      State of
                 Defendant NFL Club                 Organization
 2                                                                        NFL Club Name
                       Address                   (state of operation,
                                                     if different)
 3
       Jacksonville Jaguars, LLC
                                                        Delaware
 4     One Alltell Stadium Place                                        Jacksonville Jaguars
                                                        (Florida)
       Jacksonville, Florida 32202
 5     Kansas City Chiefs Football Club, Inc.
                                                         Texas
       One Arrowhead Drive                                               Kansas City Chiefs
 6                                                     (Missouri)
       Kansas City, Missouri 64129
 7     Chargers Football Company, LLC
       3333 Susan Street                               California       Los Angeles Chargers
 8     Costa Mesa, California 92626
       The Rams Football Company, LLC
 9                                                      Delaware
       29899 Agoura Road                                                 Los Angeles Rams
                                                       (California)
       Agoura Hills, California 91301
10
       Miami Dolphins, Ltd.
11     7500 SW 30th Street                               Florida          Miami Dolphins
       Davie, Florida 33314
12     Minnesota Vikings Football, LLC
                                                       Delaware
       9520 Viking Drive                                                 Minnesota Vikings
13                                                    (Minnesota)
       Eden Prairie, Minnesota 55344
14     New England Patriots LLC
                                                       Delaware
       One Patriot Place                                                New England Patriots
                                                     (Massachusetts)
15     Foxborough, Massachusetts 02035
       New Orleans Louisiana Saints, LLC
16                                                      Delaware
       5800 Airline Drive                                                New Orleans Saints
                                                       (Louisiana)
       Metairie, Louisiana 70003
17
       New York Football Giants, Inc.
18     Timex Performance Center                        New York
                                                                          New York Giants
       1925 Giants Drive                              (New Jersey)
19     East Rutherford, New Jersey 07073
       New York Jets LLC
20                                                      Delaware
       1 Jets Drive                                                        New York Jets
                                                      (New Jersey)
       Florham Park, New Jersey 07932
21
       The Oakland Raiders,
22     A California Limited Partnership
                                                       California         Oakland Raiders
       1220 Harbor Bay Parkway
23     Alameda, California 94502
       Philadelphia Eagles, LLC
24     1 Novacare Way                                 Pennsylvania       Philadelphia Eagles
25     Philadelphia, Pennsylvania 19145
       Pittsburgh Steelers LLC
26     3400 South Water Street                        Pennsylvania       Pittsburgh Steelers
       Pittsburgh, Pennsylvania 15203
27

28

     916659.1                                   13                              3:18-cv-07444-JCS
                               FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 18 of 88




 1                                                              State of
                      Defendant NFL Club                    Organization
 2                                                                                  NFL Club Name
                            Address                      (state of operation,
                                                             if different)
 3
       Forty Niners Football Company LLC
                                                              Delaware
 4     4949 Centennial Boulevard                                                  San Francisco 49ers
                                                             (California)
       Santa Clara, California 95054
 5     Football Northwest LLC
       12 Seahawks Way                                       Washington             Seattle Seahawks
 6     Renton, Washington 98056
 7     Buccaneers Team LLC
                                                              Delaware
       One Buccaneer Place                                                      Tampa Bay Buccaneers
                                                              (Florida)
 8     Tampa, Florida 33607
       Tennessee Football, Inc.
 9                                                            Delaware
       460 Great Circle Road                                                        Tennessee Titans
                                                             (Tennessee)
       Nashville, Tennessee 37228
10
       Pro-Football, Inc.
                                                              Maryland
11     21300 Redskin Park Drive                                                  Washington Redskins
                                                              (Virginia)
       Ashburn, Virginia 20147
12

13 III.         JURISDICTION AND VENUE

14              32.    This is an action for violations of federal antitrust law, including 15 U.S.C. § 1.

15 Accordingly, this Court has subject matter jurisdiction over this proceeding and all claims asserted

16 herein pursuant to 28 U.S.C. §§ 1331 (federal question jurisdiction), 1337 (antitrust jurisdiction)

17 and 1367(a) (supplemental jurisdiction).

18              33.    Venue is proper in this district under 15 U.S.C. §§ 15 and 22, and 28 U.S.C. § 1391

19 because: (i) each of Defendants transact business, committed an unlawful or tortious act, and/or

20 are found, in this district; and (ii) a substantial portion of the conduct detailed herein, and which

21 affected interstate trade and commerce, has been carried out in this district.

22 IV.          INTRADISTRICT ASSIGNMENT

23              34.    Pursuant to the Northern District Civil Local Rule 3-2(d), the intradistrict

24 assignment should be to the Oakland Division or the San Francisco Division. This action arises in

25 Oakland and the County of Alameda because a substantial part of the events giving rise to these

26 claims occurred in the City of Oakland and Alameda County, and the property that is the subject
27 of the action (the Coliseum) is situated in the City of Oakland and Alameda County.

28 / / /

     916659.1                                          14                                 3:18-cv-07444-JCS
                                   FIRST AMENDED COMPLAINT FOR DAMAGES
         Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 19 of 88




 1              35.   All parties have consented to proceed before Chief Magistrate Judge Joseph C.

 2 Spero for all proceedings, including trial and entry of judgment. See Dkt. Nos. 20 & 21.

 3 V.           FACTUAL ALLEGATIONS

 4              A.    The NFL’s Anticompetitive Anatomy

 5                    1.     The NFL as a Cartel

 6              36.   The NFL is a “league” of professional football teams that places strict limits on the

 7 number of member clubs, controls where those clubs are located, and requires that all member

 8 clubs share the financial benefits that result from participation in that “league.” The NFL is made

 9 up of only 32 teams in 30 cities, and has been characterized as a “cartel” by the United States

10 Court of Appeals for the Ninth Circuit. Raiders I, 726 F.2d at 1389. Indeed, the NFL is such a

11 tight-knit enterprise that, in the past, it has claimed that its 32 teams should be treated as a single

12 commercial entity. In 2010, the U.S. Supreme Court rejected that argument 9-0 in Amer. Needle,

13 Inc. v. Nat’l Football League, 560 U.S. 183 (2010).

14              37.   Through its collective conduct, the NFL has created a classic “closed” sports

15 league, in contrast to the “open” leagues that define sports leagues throughout the rest of the

16 world.2 Virtually everything that the NFL and its individual clubs produce or have of value is not

17

18   2
     The closed nature of the NFL stands in stark contrast to the “open” leagues that define European
19 football (soccer). The Union of European Football Associations, or UEFA, is the parent league of
   all European and some Middle Eastern football teams. The Union consists of 237 clubs; well-
20 performing teams are “promoted” into the “Champions” league, whereas poorer performing teams
   are “relegated” down into the “Europa” league:
21
           A system of promotion and relegation places a significant limit on the monopoly
22         power of sports leagues. The system preserves the integrity of the league itself and
           indeed allows leagues to legitimately expand or contract to most effectively market
23
           the product. At the same time, a club’s threat to relocate without tax subsidies is
24         diluted by the possibility that the team itself may be relegated and, more
           importantly, by the creation of alternative entry routes for cities that do not possess
25         a major league team. In other words, both the expected benefit of the subsidy for
           the municipality and the expected benefit to the team of its other option (relocation)
26         are diminished. As a result, the ability of teams to extract subsidies is either
           reduced or eliminated altogether.
27
   S. Ross & S. Szymanski, Open Competition in League Sports, 2002 WISCONSIN L. REV. 625, 629.
28

     916659.1                                          15                                 3:18-cv-07444-JCS
                                  FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 20 of 88




 1 available in the marketplace absent the consent of the group itself. Further, according to the NFL,

 2 no outside rules or forces impact its collective decision-making as to whether to share its value

 3 with any particular market participant. And, although the NFL likes to pretend that it has policies,

 4 and acts reasonably pursuant to those policies, the NFL takes the position that any of its policies –

 5 whether related to team membership, team relocation, or revenue sharing – are entirely

 6 discretionary and unenforceable outside of the NFL itself.

 7              38.   Not surprisingly, the NFL uses its cartel structure to engage in profit-maximizing,

 8 monopolistic behavior.         A primary purpose of the NFL’s collective decision-making, and

 9 significant revenue sharing, is the recovery of supra-competitive profits for everything it sells,

10 including the ability to host an NFL Club:

11                    A [closed] sports league is a collection of team owners who agree on
                      a common set of operating procedures, which insure larger profits
12                    than if each owner acted on his or her own. These procedures
                      include restricting entry of new teams, assigning exclusive franchise
13
                      territory, and agreeing on a revenue-sharing formula, salary cap or
14                    luxury tax. . . .
                      All leagues establish rules governing the awarding of franchises,
15                    conditions of entry and relocation, the market for players, and
16                    playing regulations. These agreements tend to be joint-wealth
                      maximizing and collusive for the owners. . . .
17                    Collusion in the form of entry restriction, revenue sharing and
18                    territorial rights generally does not affect the quality of play; rather
                      it exists only to maintain profits . . . .
19

20 D. Rockerbie, THE ECONOMICS OF PROFESSIONAL SPORTS, 31-32 (4th ed. 2018).

21              39.   With 37 percent of Americans preferring football as their favorite spectator sport
22 (Gallup, Jan. 4, 2018), it is not surprising that, at various times, there have been more than

23 30 cities vying to host professional football clubs. However, without any reasonable hope of a

24 professional football league that can compete with the NFL, the market for owning or hosting such

25 a club is significantly constrained. The NFL’s complete control over professional football in the

26 United States, combined with its ability to artificially limit the supply of professional football
27 clubs, enables it to extract from Host Cities premiums that would not otherwise exist in a

28 competitive market.

     916659.1                                           16                                  3:18-cv-07444-JCS
                                  FIRST AMENDED COMPLAINT FOR DAMAGES
         Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 21 of 88




 1              40.   Collective agreements to limit the supply of a good, such as Defendants’ agreement

 2 to have only 32 NFL teams, are well established as anticompetitive:

 3                    A restraint that has the effect of reducing the importance of
 4                    consumer preference in setting price and output is not consistent
                      with th[e] fundamental goal of antitrust law. Restrictions on price
 5                    and output are the paradigmatic examples of restraints of trade that
                      the Sherman Act was intended to prohibit.
 6

 7 NCAA v. Board of Regents of Univ. of Okla., 468 U.S. 85, 107 (1984) (footnote and citations

 8 omitted). See also id. at 113 (“Thus [the NCAA’s plan to restrict television broadcasts of football

 9 games] is inconsistent with the Sherman Act’s command that price and supply be responsive to

10 consumer preference”) (footnote omitted).

11              41.   The illegality of these types of output restrictions was recently reaffirmed by the

12 Ninth Circuit. See In re Sunday Ticket Antitrust Litig., __ F.3d ___, 2019 WL 3788253, at *12

13 (9th Cir. Aug. 13, 2019) (“Given that professional football games have no substitutes (as fans do

14 not consider NFL games to be comparable to other sports or forms of entertainment), see L.A.

15 Mem’l Coliseum Comm’n v. Nat’l Football League, 726 F.2d 1381, 1393 (9th Cir. 1984), the

16 defendants in this case have effective control over the entire market for telecasts of professional

17 football games. The complaint therefore plausibly alleges a naked restraint on output: that the

18 defendants’ interlocking agreements have the effect of limiting output to one telecast of each

19 game, which is then broadcast in a limited manner, solely according to the NFL’s agreements with

20 CBS, Fox, and DirecTV”); see also H. Hovenkamp, Exclusive Joint Ventures and Antitrust Policy,

21 1995 COLUM. BUS. L. REV. 1, 61 (“[A]greements among competitors that achieve less than the

22 competitive market wide output are a classic concern of the antitrust laws. For a single firm to

23 produce less than the optimal amount is one thing; for a group of competitors dominating a market

24 to agree with each other to produce less than the optimal amount is quite another”). 3 Here, the

25

26   3
     Further, allowing cities to bid against each other for the artificially-created limited supply of
27 NFL Clubs does not immunize Defendants’ cartel behavior.                  Auctions do not erase
   anticompetitive behavior, and where supply limitations (or similar acts of misconduct, like bid
28 (footnote continued)

     916659.1                                         17                                3:18-cv-07444-JCS
                                  FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 22 of 88




 1 result of Defendants’ cartel is the same: complete control over the market. In Sunday Ticket,

 2 Defendants controlled the entire market for telecasts of professional football. The control found

 3 there is exactly the type of control exercised by Defendants here, i.e., the control of the Host City

 4 market (and the number of NFL teams in that market). No matter what the context, Defendants

 5 control every market related to professional football and every aspect related thereto and make

 6 collective decisions in furtherance of the cartel, the National Football League.

 7              42.   The NFL has misused its market power for decades. In 1966, the NFL announced

 8 its merger with the American Football League, creating a league of 28 teams. At that time, the

 9 United States’ population was around 197 million, with approximately 25 cities with a

10 metropolitan population greater than 1 million. Forty-three years later, the United States has a

11 population of approximately 327 million (an increase of over 65 percent), and over 50 cities with a

12 metropolitan population greater than 1 million.4 (See Population of the largest metropolitan areas

13 in the U.S. as of 2018, Statista, available at https://www.statista.com/statistics/183600/population-

14 of-metropolitan-areas-in-the-us/ (last visited Sept. 7, 2019). And yet, the NFL has only grown to

15 32 teams, just 4 more than in 1966 (an increase of less than 15 percent).

16              43.   Today, there are dozens of U.S. cities that are larger in population than some NFL

17 Host Cities, and yet they do not have – and have little chance of obtaining – an NFL team. At this

18 moment, there are a number of significant metropolitan areas in this country that could easily host,

19 but have no chance of hosting, an NFL team (i.e., Oakland, St. Louis, San Diego, San Antonio,

20 Sacramento, Portland, Orlando, Austin, Columbus (Ohio)). Indeed, focusing on factors of wealth

21 and population, it has been estimated that the current NFL could support as many as 42 teams in

22

23

24 rigging or the payment of relocation fees) are present in an auction process, antitrust violations

25 still arise. See, e.g., United States v. Guillory, 740 Fed. App’x. 554, 556 (9th Cir. 2018).
   4
     Today, Green Bay, Wisconsin, one of the NFL Host Cities, has a metropolitan population of less
26 than 400,000. It has been estimated that any city with a population greater than 700,000 could
   support an NFL team. Christian M. McBurney, The Legality of Sports Leagues’ Restrictive
27
   Admissions Practices, 60 N.Y.U. L. REV. 925, 950 & n.145 (1985).
28

     916659.1                                         18                                3:18-cv-07444-JCS
                                 FIRST AMENDED COMPLAINT FOR DAMAGES
         Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 23 of 88




 1 the United States.       M. Rosentraub, P. Sloan & R. Sandy, THE ECONOMICS            OF   SPORT: AN

 2 INTERNATIONAL PERSPECTIVE 169 (2004).

 3              44.   Further, empirical evidence demonstrates that in a competitive sports market,

 4 several professional football teams can exist in large metropolitan areas like Chicago, Houston and

 5 Philadelphia, and, in fact, two teams are hosted in the San Francisco-Bay Area (49ers and Raiders,

 6 until the Raiders leave) and New York City (Jets and Giants).

 7              45.   The NFL’s 32-team limit is an enormous constraint of the market for professional

 8 football and is inherently anticompetitive:

 9                    One benefit of a free enterprise system is that the market usually
                      responds to increased consumer demand for a product by spurring
10                    increased output of the product. Monopoly sports leagues, in
                      contrast, exercise their power deliberately to hold down the number
11
                      of available franchises. As a result, fans in cities without Major
12                    League Baseball or NFL franchises lose the opportunity to have a
                      team that they may call their own. Leagues exploit fans in cities
13                    with franchises by threats of relocation to the many “have-not”
                      areas. Of course, fans in markets capable of supporting expansion
14                    franchises but unable to obtain them suffer the major harm of not
                      having a team to follow. Monopoly sports leagues have significant
15
                      economic incentives to keep the number of franchises below the
16                    number that would exist in a free market. The fewer the franchises,
                      the more incentive for have-not cities to provide generous tax
17                    subsidies to induce an existing team to relocate. In addition, with
                      fewer available franchises, “the competition among cities for teams
18                    will push the rents to essentially nothing.”
19 S. Ross, Monopoly Sports Leagues, 73 MINN. L. REV. 643, 656-657 (1989).5

20              46.   Although the NFL often claims it needs to limit the number of NFL Clubs in order

21 to preserve quality of play, a professor at the University of San Francisco has shown the exact

22 opposite result, i.e., that revenue sharing among the NFL Clubs encourages free-riding and

23

24   5
     See also M. Rosentraub, MAJOR LEAGUE LOSERS, 97 (1999) (“With too few teams relative to the
25 number of cities able to support teams, and with an adequate supply of talent, an undersupply of
   teams exists, increasing the competition for franchises and raising the level of subsidies that cities
26 are willing to provide”) (emphasis added); J. Vrooman, Free Agency in Sports, 64 SOUTHERN
   ECON. J. 1 at 218 (“A monopoly league will seek to maximize its share of an expansion surplus,
27
   and consequently, league-expansion equilibrium will be inferior to the optimal league size”).
28

     916659.1                                         19                                3:18-cv-07444-JCS
                                 FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 24 of 88




 1 discourages substandard teams from making the necessary expenditures to improve. D. Rascher,

 2 Free Ride, Take It Easy: An Empirical Analysis of Adverse Incentives Caused by Revenue Sharing

 3 (2011), available at http://repository.usfca.edu/ess/22 (last visited Sept. 7, 2019). For instance, as

 4 Forbes magazine observed in 2017, thanks to revenue sharing, “Jacksonville operates in one of the

 5 smallest markets and has been terrible for a decade but brought home a $92 million profit

 6 according to Forbes’ estimates.” B. Goff, NFL Small Market “Problem” Is Overblown, Forbes,

 7 Apr. 20, 2017.

 8              47.   Were the NFL’s monopoly status challenged through some influx of economic

 9 competition, there would be a substantial decrease in the price that cities would have to pay to host

10 a professional sports team:

11                    Economic competition would tip the economic scales away from
                      owners and players and toward fans and taxpayers. . . .
12
                      Perhaps the most dramatic impacts of competition would occur in
13                    expansion and relocation. Under competition, all financially viable
                      locations would have a team from one league or another. This
14                    would probably increase the number of teams in megalopolis
                      markets and fans in these locations would enjoy more professional
15                    sports; but there would be a downside for other fans. Because gate
16                    and TV revenues would be lower, current marginal locations might
                      become unprofitable. As always, with changes in market structure,
17                    there would be distributional consequences. Here, the trade-off
                      would appear to be between the fans of marginal teams in a few
18                    cities and fans in larger areas.
19                    State and local taxpayers also would feel the impact of competition
                      on expansion and relocation. Because all viable locations would
20                    have a team, team owners would not be able to make threats about
                      leaving their current Host Cities. In fact, the tables would take a
21                    dramatic turn: teams actually would compete for financially viable
22                    locations. If one team pushed its host too far, another team would
                      be waiting in the wings for a lower subsidy. Competition should
23                    reduce subsidies to teams and possibly even put a market rental rate
                      on existing and future publicly owned stadiums.
24
                      So, in a competitive economic environment, there would be more
25                    teams in big cities and a team in all economically viable locations.

26 / / /
27 / / /

28 / / /

     916659.1                                         20                                3:18-cv-07444-JCS
                                 FIRST AMENDED COMPLAINT FOR DAMAGES
         Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 25 of 88




 1 R. Fort, Market Power in Pro Sports: Problems and Solutions, 13-14 (in W. Kern, ed., The

 2 Economics of Sports (2000)).6 In a competitive marketplace, Defendants would not collusively

 3 constrain the supply of NFL Clubs, and they would lose the monopoly-inflated value of their

 4 current collusively-restricted market.

 5              48.   Here, in the anticompetitive market created by Defendants, the relocation of the

 6 Raiders did not go to the “big cit[y]” of Oakland (in the 12th largest metropolitan market), but

 7 instead went to the much smaller tourist city of Las Vegas (in the 28th largest metropolitan

 8 market).

 9              49.   In short, with real competition, the supra-competitive prices that the NFL charges

10 Host Cities would all but disappear (as would subpar teams). See D. Haddock, T. Jacobi & M.

11 Sag, League Structure & Stadium Rent-Seeking – The Role of Antitrust Revisited, 65 FLA. LAW

12 REV. 1, 5 (2013) (“Stadium Rent Seeking”) (“The literature on stadium rent-seeking7

13 overwhelmingly concludes that the practice is harmful in numerous ways. Premature replacement

14 of stadiums is an expensive, wasteful use of scarce public resources (diverting money from

15 alternative infrastructure such as hospitals and roads), and seldom leads to the positive economic

16 and cultural benefits that advocates routinely tout”) (footnote omitted).8

17 / / /

18

19   6
       See also S. Ross, Competition Law as a Constraint on Monopolistic Exploitation by Sports
20   Leagues and Clubs, 10 OXFORD REV. OF ECON. POLICY 4, 569, 570-571 (Winter 2003) (“In a
     competitive market, consumers will find sellers willing to provide the demanded output at a price
21   covering costs, including the normal cost of essential facilities, such as a stadium. Sports leagues
     with entry barriers, however, are not constrained by the competitive process in this regard. By
22   limiting the number of teams within their league, member clubs can create scarcity that results in
23   consumers, through their local government authorities, bidding for scarce franchises by
     constructing stadiums at taxpayers’ expense and through generous rental agreements”).
24   7
     “Rent-seeking” is an economic term which refers to any attempt to extract greater value from
25 one’s existing wealth rather than creating new wealth.
   8
     Although the authors of Stadium Rent Seeking display an all too common defeatist attitude about
26 the willingness of courts to rectify NFL antitrust violations, one issue they raise – i.e., whether a
   Host City can even recover as a political entity – has already been resolved in favor of Oakland by
27
   Raiders I and Hawaii v. Standard Oil of Calif., 405 U.S. 251 (1972).
28

     916659.1                                         21                                3:18-cv-07444-JCS
                                 FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 26 of 88




 1              50.   Of course, the NFL and its clubs want to maintain these supra-competitive prices

 2 and thus, they constrain the supply of teams and ensure the financial success of the existing 32

 3 NFL Clubs. In 1996, NFL Commissioner Paul Tagliabue succinctly defined the anticompetitive

 4 purpose of the NFL’s cartel structure, i.e., protecting the existing teams from the forces of

 5 competition:

 6                    Free market economics is the process of driving enterprises out of
                      business. Sports league economics is the process of keeping
 7                    enterprises in business. There is nothing like a sports league.
                      Nothing.
 8

 9 J. Quirk & R. Fort, HARD BALL: THE ABUSE OF POWER IN PRO TEAM SPORTS, 117 (1999) (“Hard

10 Ball”).

11              51.   The NFL is designed to preserve a 32-team cartel that maximizes profits by

12 restricting supply; it is a classic anticompetitive venture designed to reap supra-competitive profits

13 from its various consumers, including Host Cities. Oakland, in trying to keep the Raiders at the

14 Coliseum, was forced to negotiate with this cartel. Because it could not pay Defendants’ supra-

15 competitive prices, Oakland lost the Raiders and any chance to host an NFL team.

16                    2.     The NFL’s Significant Revenue Sharing

17              52.   Because the NFL mandates significant revenue sharing, the NFL and its Clubs are

18 even more incentivized to act as a cartel. The NFL Clubs share revenue from virtually all of their

19 revenue streams:        television rights, merchandising, intellectual property licensing, and game

20 receipts (which are split 40 percent visiting team, 60 percent home team). In recent years, the

21 NFL’s revenue sharing has been as high as 70 percent. In 2018, the 32 NFL teams shared $8.78

22 billion in collective revenues.

23              53.   The incentive to restrict membership is especially strong when leagues engage in

24 significant revenue sharing. As one economist has explained, the NFL will collectively vote to

25 allow another team into the league only if the expected revenues of that team exceed the loss of

26 shared revenue caused by another team participating in the sharing:
27                    A league designed to maximize overall profits will increase the
                      number of clubs, as long as the revenues from expansion outweigh
28                    increased costs plus lost revenues to existing clubs. A club-run

     916659.1                                        22                                 3:18-cv-07444-JCS
                                 FIRST AMENDED COMPLAINT FOR DAMAGES
         Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 27 of 88




 1                    league, however, will not expand unless a super-majority of clubs
                      are compensated for any lost revenue, even though the league as a
 2                    whole might benefit from expansion. To illustrate, any expansion in
                      the National Football League (NFL) will modestly expand television
 3
                      ratings, and each club’s pro-rata share of broadcast revenues is
 4                    likely to shrink, even if the expansion would be profitable from a
                      league perspective. Because each club’s representative votes for the
 5                    amount of expansion that maximizes its own club’s profits, there
                      will be fewer clubs in club-run leagues.
 6

 7 S. Ross & S. Szymanski, Antitrust and Inefficient Joint Ventures: Why Sports Leagues Should

 8 Look More Like McDonald’s and Less Like the United Nations, 16 MARQ. SPORTS L. REV. 213,

 9 226-227 (2006).

10              54.   In contrast, as Professor Vrooman has recognized, the NFL’s significant revenue-

11 sharing is directly correlated with the propensity of NFL Clubs to relocate:

12                    As revenue sharing within a league increases, more of the gains
                      from the extortion-expansion game accrue to the league, and in the
13                    syndicated NFL, the league has virtually become the firm. As the
                      portion of a club’s revenue that is shared with the league approaches
14                    unity, the number of markets that promise superior or horizontal
15                    moves increases, and both the league and the club become
                      indifferent as to whether the particular club stays or goes. By
16                    comparison, franchise relocation is uncommon in MLB under its
                      relatively modest revenue-sharing formulae, because the value of a
17                    MLB franchise is still determined to a large extent by the revenue
                      potential inherent in its home market. . . .
18
                      Because of the extensive revenue sharing within the NFL, it doesn’t
19                    really matter where its teams play. It doesn’t matter to the
                      individual NFL clubs because they share most of their revenues, and
20                    it matters to the League only to the extent that a club’s relocation
21                    threatens a multi-regional presence necessary to maximize national
                      media rights.
22

23 Free Agency in Sports Leagues, at 217-218. Revenue sharing breeds indifference to the home

24 territory and a greater incentive to use what Professor Vrooman defines as the “extortion” value of

25 the relocation threat.9

26
     9
27   See also W. Adams & J. Brock, Monopoly, Monopsony, and Vertical Collusion: Antitrust Policy
   and Professional Sports, 42 ANTITRUST BULL. 721, 729 (Fall 1997) (“Antitrust and Professional
28 (footnote continued)

     916659.1                                          23                                3:18-cv-07444-JCS
                                  FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 28 of 88




 1              55.   The significance of revenue-sharing and the adverse impact it has on Host Cities

 2 (who are unlawfully disadvantaged in their negotiating position to host an NFL team) was made

 3 clear in Defendants’ collective decision to move the Raiders to Las Vegas.            Specifically, a

 4 recurring refrain during the Raiders’ “negotiations” with Oakland regarding the Raiders’

 5 relocation was “how can the Raiders leave the Raider Nation?” In competitive marketplaces,

 6 suppliers cater to the consumers (such as football fans) of their particular product, as those

 7 consumers are the foundation for revenues and profits. But in the case of the NFL, however, such

 8 devotion to consumers has been diminished by the extensive revenue-sharing among NFL teams.

 9              56.   When a cartel like the NFL shares 70 percent of its revenue among its members, it

10 simply does not matter that Raider Nation was one of the most devoted fan bases in the NFL; all

11 that matters is that the Raiders’ relocation to Las Vegas increased the collective pot of wealth for

12 the NFL cartel to share among its members. Again, had the Raiders stayed in Oakland and built

13 the new stadium as proposed, the Raiders’ enterprise value would have increased, but without a

14 relocation fee, that enterprise value would not have been shared by the NFL cartel. By relocating,

15 the Raiders’ doubled enterprise value would be shared with the NFL cartel via the relocation fee

16 and the cartel members would also share in the supra-competitive revenue (e.g., television rights

17 in a new territory, new intellectual property rights) generated by the relocation.

18                    3.     The NFL’s Market Power Over Franchise Relocations

19              57.   Given the NFL’s cartel structure, which is only enhanced by its collective revenue

20 sharing and decision making, the NFL exercises enormous market power over franchise

21 relocations.       With a limited number of teams, the NFL wields the power to extract supra-

22

23

24 Sports”) (“[C]artels typically must promulgate additional mechanisms for apportioning monopoly
   profits among the members in order to maintain harmony, to cement group solidarity, and to deter
25 differently situated firms from acting independently and thus threatening the group’s monopoly
   control”); D. Meggyesy, The National Football League Monopoly, SOCIETY, 16, 17 (May/June
26 1986) (“Given extensive revenue sharing in the NFL, an incentive exists for the NFL to promote
   the movement of teams to larger stadiums and better television markets; the increase revenues will
27
   be shared among the twenty eight [now 32] members”).
28

     916659.1                                         24                                3:18-cv-07444-JCS
                                 FIRST AMENDED COMPLAINT FOR DAMAGES
          Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 29 of 88




 1 competitive prices from Host Cities through threatened and actual relocations. As two economists

 2 have recognized:

 3                    . . . If the financial responsibility for new facilities were left to team
                      owners alone, or to other private investors, surely fewer and more
 4                    modest facilities would be constructed.
 5                    The financial attractiveness of a new playing facility is largely
                      irrelevant, however, if a team can persuade someone else to pay for
 6                    the facility. Most professional sports franchise find themselves in
                      precisely such an enviable position today. They have lured state and
 7                    local government officials into a frantic competition to build
 8                    stadiums and arenas with tax or lottery revenues, requiring the teams
                      to pay virtually no rent, while retaining all or nearly all of the
 9                    revenues the facility generates. Why do local governments agree to
                      do this?
10
                      The key to team owners’ negotiating power is their status as
11                    members of the premier league in their sport. The premier leagues
                      in all four sports control the geographic mobility of established
12                    franchises as well as the authority to anoint new franchises with
                      “major league” status. This gives the sports leagues monopoly
13                    power over the placement of premier league franchises in their sport,
14                    enabling these franchises to extract subsidies from communities that
                      might otherwise enjoy considerable surplus from hosting a franchise
15                    at a competitive price.

16 J. Siegfried & A. Zimbalist, The Economics of Sports Facilities and their Communities, 14 J. OF

17 ECON. PERSPECTIVES 95, 98 (Summer 2000) (footnote omitted).10

18              58.   Indeed, as Professor Vrooman has found, even the “relocation fee” – i.e., the “fee”

19 that a relocating NFL Club pays the other 31 NFL Clubs for approving the relocation (see supra

20 ¶ 54) – is “not a relocation deterrent,” because of (i) the NFL’s significant revenue sharing and

21

22   10
        See also Hard Ball at 129 (“To put teeth into team [relocation] threats, leagues routinely leave a
     number of desirable locations without teams. . . .”); J. Beisner, Sports Franchise Relocation:
23
     Competitive Markets and Taxpayer Protection, 2 YALE LAW & POLICY REV. 429, 448 (1988)
24   (“Under present league rules and government regulations, a competitive market for professional
     sports franchises does not exist. This lack of a competitive market has created inequities that force
25   local officials to put the taxpayers they represent at substantial risk during negotiations to acquire
     or to retain a franchise. Because market forces are restricted, the supply of sports teams is kept
26   artificially below the level of demand and the costs of relocating are much lower than they might
     be otherwise. Team owners do not have to consider the true costs, both internal and external,
27
     when deciding whether to relocate.”).
28

     916659.1                                            25                                   3:18-cv-07444-JCS
                                   FIRST AMENDED COMPLAINT FOR DAMAGES
          Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 30 of 88




 1 (ii) the increased enterprise value that the relocating NFL Club obtains by demanding supra-

 2 competitive premiums from the new Host City. Free Agency in Sports Leagues, at 218-219.

 3 Instead, the relocation fee is a form of “preemptive revenue sharing” based on the anticipated

 4 increase in market value of the relocated team. D. Consentino, “NFL Relocation Fees Are

 5 Revenues The Players Will Never Touch,” Deadspin (Apr. 11, 2017).11

 6              59.   As discussed herein, the Raiders “paid” a relocation fee that was significantly less

 7 than the anticipated increase in the team’s enterprise value when it relocated to Las Vegas, and the

 8 Raiders also shared in the relocation fees paid by the Rams and Chargers. In other words, every

 9 member of the NFL cartel benefited from a relocation that the cartel itself as a group directed and

10 approved. The relocation fees are not a deterrent to moving and, as a whole, are pure profit for

11 Defendants.

12                    4.     The Significant Value of the NFL’s Cartel

13              60.   Illegally constraining the supply of NFL teams and then using the resulting market

14 power in the context of actual and threatened team relocations has been very profitable to the

15 NFL. There is substantial evidence of the enormous profits generated by the NFL’s relocation

16 decisions, in particular, related to subsidy demands for new or improved stadiums.

17              61.   From 2006 to 2016, NFL franchise values grew an estimated 85 percent across the

18 entire NFL organization. See Antitrust and Professional Sports, at 736 (“Skyrocketing franchise

19 values attest to the owners’ success in monopolistically restricting the supply of teams, limiting

20 entry, and inducing (and sustaining) an artificial scarcity of supply relative to demand”).

21 According to Forbes, NFL Clubs make up 29 of the world’s 50 most valuable sports franchises.

22 And both relocations and new/renovated stadiums were significant factors in this meteoric growth:

23 / / /

24
     11
25    See also St. Louis Conv. & Visitor Ctr. v. Nat’l Football League, 154 F.3d 851, 855 n.5 (8th Cir.
   1998) (“The relocation fee was described by the [NFL] commissioner as reflecting among other
26 things the increased value of the team after the move to St. Louis and the value of that franchise
   opportunity compared to Anaheim”); USA Today, Why Relocation Fees Are The Biggest
27
   Boondoggle In Sports (Mar. 28, 2017).
28

     916659.1                                          26                                3:18-cv-07444-JCS
                                  FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 31 of 88




 1                    The average NFL team is worth $2.34 billion, which is a 19%
                      increase over last year. The increase is primarily driven by the
 2                    league’s richer Thursday Night Football deals, the Rams relocating
                      from St. Louis to Los Angeles, the Minnesota Vikings moving into
 3
                      their new stadium, and the Atlanta Falcons nearing the completion
 4                    of their new stadium.

 5 Forbes Announces 19th Annual NFL Team Valuations, Forbes, Sept. 14, 2016.

 6              62.   If a Host City is unwilling or unable to pay for a new or renovated stadium, the

 7 club threatens to move to a Host City that will. The billionaire-controlled NFL cartel supports

 8 such threats: hard-ball stadium negotiations set the floor for all NFL Clubs (and when an NFL

 9 Club ultimately does relocate, the other NFL Clubs share in the benefits of the move through the

10 relocation fee, and share in the enormous additional revenue generated from such a move,

11 including revenue generated from television rights and new merchandise, among other things).

12 Moreover, in the wake of each relocation, every NFL Club’s future threat to relocate its team

13 become all the more credible. As one economist notes:

14                    Dependence of communities on a sole source of supply of
                      something for which no good substitutes are available provides
15                    another potent basis for exploiting bilateral [players and teams]
                      monopoly power. It enables the monopolist to exercise ‘sabotage
16
                      power,’ and to hold communities hostage by threatening to shut
17                    down operations (or move them) unless its financial demands are
                      met.
18                    In the case of professional sports, this power is exploited to extort
19                    vast public subsidies from local communities fearing the loss of an
                      existing franchise, or anxious to become the site for a franchise
20                    relocated from another community. It is a key instrument for
                      enabling vertically coalescing sports cartels to whipsaw
21                    communities in order to extract a vast bounty of public subsidies,
                      including free stadiums, low-interest loans, rents that are either
22
                      nonexistent or far below free market rates, free land, tax
23                    “incentives” and abatements, highway and parking facilities, and
                      publicly financed construction of privately profitable “luxury”
24                    skyboxes. It thus is the heart of what George Will calls the
                      “socialism of sports.”
25

26 Antitrust and Professional Sports, at 738-739 (footnote omitted).
27              63.   For instance, in this case, it is projected that the Raiders, whose estimated
28 enterprise value in 2015 was $1.4 billion (next to last among NFL franchises), will jump to a

     916659.1                                          27                                3:18-cv-07444-JCS
                                  FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 32 of 88




 1 valuation of $3 billion following the move to the $1.9 billion stadium in Las Vegas.

 2 S. Wickersham and D. Van Natta, Jr., Sin City or Bust, ESPN.com, Apr. 13, 2017. Under these

 3 circumstances, the payment of a $378 million relocation fee paid over a number of years is hardly

 4 a deterrent to making a move but, rather a way for the Raiders to share a part of the doubling of

 5 enterprise value with fellow cartel members.

 6              64.   And again, as shown in the below chart, it is the Host Cities (and their taxpayers)

 7 who fund the vast majority of new stadia or stadia renovations that Defendants can command

 8 because of their artificially-created market power:

 9                            New and Renovated Stadia in the Last 20 Years
10        City           Year     Type      Total Cost      Public Funding            % Public Funding
      Cincinnati        2000   New        $449 million     $424 million              94.40%
11    Indianapolis      2008   New        $719 million     $619 million              86.10%
      Buffalo           2012   Renovation $271 million     $227 million              83.80%
12
      Denver            2001   New        $400 million     $289 million              72.30%
13    Arizona           2006   New        $455 million     $310 million              68.10%
      Kansas City       2010   Renovation $388 million     $263 million              67.80%
14    Chicago           2003   Renovation $587 million     $387 million              65.90%
      Seattle           2002   New        $461 million     $300 million              65.10%
15    Houston           2002   New        $474 million     $289 million              61.00%
16    Minnesota         2016   New        $1.087 billion $498 million                45.80%
      Atlanta           2017   New        $1.400 billion $594 million                42.40%
17    Dallas            2009   New        $1.200 billion $444 million                37.00%
18              65.   All of these Host City “gifts” – new stadia, taxpayer-funded subsidies, almost rent-

19 free use of stadia – are the supra-competitive price that Host Cities must pay in order to obtain or

20 keep an NFL Club that is threatening relocation. As none of this value is within the marginal cost

21 of running an NFL Club, most of the value of the NFL’s profit-maximizing relocation behavior

22 goes directly into the pockets of NFL Club owners. This is classic rent-seeking by a cartel –

23 demand higher prices for the existing supply of product because there will be no new supply. And

24 as seen in the case of the Oakland Coliseum, even when a Host City is willing and able to renovate

25 or construct a new stadium, NFL Clubs will still vote for relocation because it will result in greater

26 revenue shared by the cartel members than staying loyal to the Host City.
27              66.   In making these relocation decisions, the NFL and NFL Clubs hold secret, closed-

28 door meetings to collectively decide whether and where to move a team. Under Section 4.3 of the

     916659.1                                          28                                3:18-cv-07444-JCS
                                  FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 33 of 88




 1 NFL’s Constitution – the agreement governing the relationships between and among the 32 NFL

 2 Clubs – no NFL team can move from one Host City to another without a three-fourths vote of

 3 approval from the NFL Clubs. Thus, it is the NFL owners acting collectively (and not the

 4 individual teams) who decide whether and where a particular team may relocate. The focus of

 5 these NFL votes is on increased revenue to the entire cartel. As noted above, since the Raiders

 6 move to Las Vegas is estimated to increase the Raiders’ franchise value by $1.6 billion, the

 7 Raiders will share that increase in value by paying a little over 22% of that amount, or $378

 8 million, to the other NFL Clubs. Further, due to revenue sharing, all of the other Defendants will

 9 reap enormous profits from the Raiders move to Las Vegas, a new geographic territory.

10              67.   A city that hopes to host an NFL team – or like Oakland, a city that wanted to keep

11 a team – is completely at the mercy of Defendants’ collective, revenue-sharing, profit-maximizing

12 behavior. In fact, although at least three U.S. cities now have no NFL Club but would like one

13 (Oakland, St. Louis, San Diego) – and many more have never had an NFL team but would like

14 one – the NFL has taken a “no” approach to further league expansion. Just a few years back,

15 Robert Kraft made it clear why expansion is so rare:

16                    Throughout the process of relocation and the various attempts to
                      either bring football to Los Angeles or keep the St. Louis Rams, San
17                    Diego Chargers and Oakland Raiders in their current markets, many
                      have been left to wonder what would happen to team or city on the
18
                      outside looking in when it comes to this game of billion-dollar
19                    musical chairs.
                      It stands to reason that somebody is not going to get what they want,
20                    though it’s still unclear which team or city that will be. All three of
21                    the current home markets could step up, or maybe none will. In the
                      many permutations of how it could all play out, somebody is
22                    probably going to be left without a chair, or at least not the chair
                      they most would like to sit in.
23
                      That’s left some questions about whether expansion would be a
24                    possibility? The answer, according to New England Patriots owner
                      Robert Kraft, is no.
25
                      “I think expansion would be very difficult,” Kraft said. “Look, I
26                    know. I bought my team 21 years ago, and I was so privileged to do
                      it. If any ownership group puts their heart and soul into it, the local
27                    people will support it. It’s a product that the public wants, but they
                      have to feel that you’re serious and want to do what you want to do.
28

     916659.1                                           29                                 3:18-cv-07444-JCS
                                  FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 34 of 88




 1                    I don’t see expansion being an option. Any community that is
                      privileged to have a team, love them up.”
 2

 3 NFL Expansion Doesn’t Look Like An Option, ESPN.com, Mar. 25, 2015.

 4              68.   The Raiders’ estimated market value almost doubled because of the move to Las

 5 Vegas. That is the value of what Professor Vrooman calls the relocation “extortion.” And, in

 6 fulfillment of the threat underlying that extortion, the NFL has refused even to consider a new

 7 franchise for Oakland. Oakland (and St. Louis and San Diego) has been made an example by the

 8 NFL: if you do not pay our extortion prices, you are out of the market.

 9              69.   Defendants’ decision to exclude Oakland, St. Louis, and San Diego makes perfect

10 anticompetitive sense. The NFL cartel will not give these three cities new NFL franchises because

11 Defendants – as a revenue-sharing cartel – will not make enough money from the new teams. For

12 example, in a competitive market place, a new NFL team in Oakland would thrive, but whatever

13 revenues it would bring into the collective pot (plus whatever marginal increase in television

14 rights that may result), will not exceed the loss each existing NFL Club will experience from

15 sharing revenues with a 33rd team. Defendants – the suppliers – are determining supply. That is

16 not how competitive marketplaces operate: consumer demand is supposed to be the primary

17 driver of supply.

18              B.    The NFL’s Broken Relocation Promises

19              70.   Defendants’ market power and anticompetitive behavior have not gone unnoticed.

20 In particular, as to the issue of franchise relocation, Defendants have repeatedly been criticized for

21 ignoring the interests of fans and Host Cities in the name of extracting supra-competitive profits.

22 Accordingly, beginning in the 1980s, the NFL and its Clubs faced legal and political pressure to

23 change its tactics and factor into relocation decisions the considerations of fans and Host Cities.

24              71.   The NFL’s answer? The Relocation Policies. For years, the NFL touted these

25 Policies as an answer to antitrust liability, proposed legislative action and the concerns of Host

26 Cities.       However, the NFL – recognizing the enormous value of relocation extortion – has

27 abandoned those Policies. Indeed, in this action, the NFL now contends that its teams can relocate

28 without application of the Relocation Policies, that those Policies are discretionary and, to the

     916659.1                                        30                                 3:18-cv-07444-JCS
                                 FIRST AMENDED COMPLAINT FOR DAMAGES
          Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 35 of 88




 1 extent that anyone can enforce them, it is only the NFL itself. This position is a convenient denial

 2 of the NFL’s promises to the communities that host their teams. In order to appreciate why Host

 3 Cities, like Oakland, are the intended beneficiaries of the Relocation Policies, in addition to the

 4 express statements and actions of Defendants, the legislative history of those Policies provides

 5 necessary context.

 6              72.   As a result of Defendants’ collective disregard and abandonment of the Policies

 7 (and their own Constitution), so goes the antitrust protection they provided.

 8                    1.     The 1980s: Antitrust Liability and Federal Intervention

 9              73.   In the early 1980s, the NFL violated federal antitrust laws in a well-known effort to

10 prevent the Raiders from leaving Oakland for Los Angeles. In Raiders I, the Ninth Circuit

11 affirmed a decision finding that the NFL had violated federal antitrust laws by voting against the

12 Raiders’ proposed relocation. In its ruling, the Ninth Circuit suggested that the NFL adopt

13 policies that would guide relocation decisions in ways that comport with federal antitrust law:

14                    To withstand antitrust scrutiny, restrictions on team movement
                      should be more closely tailored to serve the needs inherent in
15                    producing the NFL “product” and competing with other forms of
                      entertainment. An express recognition and consideration of those
16
                      objective factors espoused by the NFL as important, such as
17                    population, economic projections, facilities, regional balance, etc.,
                      would be well advised. [citation omitted] Fan loyalty and location
18                    continuity could also be considered.

19                    Some sort of procedural mechanism to ensure consideration of all
                      the above factors may also be necessary, including an opportunity
20                    for the team proposing the move to present its case.

21 Raiders I, 726 F.2d at 1397.12

22              74.   At the same time, the United States Congress began to react to the economic

23 damage inflicted by NFL Club relocations and threats of relocation. In 1984, Senator Thomas

24
     12
      In Raiders I, the Ninth Circuit found that the NFL’s vote to prevent the Raiders’ relocation to
25
   Los Angeles was an unreasonable restraint of competition in violation of the Sherman Act because
26 it was intended to “control, if not prevent, competition among the NFL teams through territorial
   divisions.” 726 F. 2d at 1391. Here also, Defendants’ conduct, including its final vote approving
27 the Raiders’ move to Las Vegas, was intended to control and/or prevent competition among the
   NFL teams by directing the Raiders to Las Vegas, a territory without an NFL team.
28

     916659.1                                          31                                 3:18-cv-07444-JCS
                                  FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 36 of 88




 1 Eagleton of Missouri, among others, submitted a bill (S. 259) that would have required the NFL to

 2 consider the interests of Host Cities in relocation decisions. Later, Senator Slade Gorton of

 3 Washington and others submitted a similar bill (S. 287) that would have taken the relocation

 4 decision away from the NFL and given it to an arbitration board. In February 1985, hearings were

 5 held before the Senate Commerce Committee on both bills. Senator Gorton, in his opening

 6 remarks, stated:

 7                    . . . I think we have to look at a number of questions as we approach
                      this legislation. First, the reason that there is so much interest in it is
 8                    the extreme volatility of the location of sports franchises and the
                      constantly increasing threats of moves of franchises from one city to
 9
                      another. Teams threaten to move not because the present city is not
10                    supporting teams in a totally adequate fashion – very frequently at a
                      profit – but simply because the artificial shortage of teams creates a
11                    great bidding war, and cities which are large enough and
                      sophisticated enough to support professional sports franchises are
12                    unable to get them, without raiding, without taking them from other
                      cities which may have supported those teams for long periods of
13
                      time. . . .
14                    So, while I agree with the various professional sports leagues that
                      the leagues themselves should have some control over franchise
15
                      moves, it seems to me absolutely vital that the communities which
16                    are threatened with the loss of these franchises have some say in that
                      movement. . . .
17                    My paramount concern in crafting legislation to address this issue is
18                    the protection of our cities, both cities which have professional
                      sports franchises and wish to keep them, and cities which do not
19                    now have a franchise and wish to gain one.

20 (U.S. Sen. Hearings 99-36 (Feb. 4 & 20, 1985) (“1985 Sen. Hearings”) at 2-4).

21              75.   The NFL, as would be expected, opposed Senator Gorton’s legislation (although

22 the NFL asked for, but did not receive, yet another antitrust exemption). Further, in order to

23 assuage the concerns of Senator Gorton and his committee, the NFL incorporated into its

24 Relocation Policies the same list of considerations that the proposed arbitration panel would have

25 considered under S. 287.

26              76.   Specifically, in a December 1984 memorandum to the owners of the NFL Clubs,

27 Commissioner Pete Rozelle stated:

28 / / /

     916659.1                                             32                                   3:18-cv-07444-JCS
                                   FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 37 of 88




 1               Section 4.3 [of the NFL Constitution] requires prior approval by the
                 affirmative vote of three-fourths of the member clubs of the League
 2               (the normal voting margin for League business) before a club may
                 transfer its franchise or playing site to a different city outside its
 3
                 home territory. Thus, before any club may transfer its franchise or
 4               playing site outside its home territory, the club must submit a
                 proposal for such transfer to the League . . . .
 5               [W]hile the League has analyzed many factors in making expansion
 6               and team-move decisions in the past, I will also give consideration
                 to the attached listing of factors, among others, in reporting to the
 7               membership on any proposed transfer outside a home territory.
                 These factors were contained in a bill reported by a Senate
 8               committee earlier this year; they essentially restate matters that the
                 League has considered vital in connection with team location
 9
                 decisions in the past. Accordingly, any club proposing to transfer
10               should, in its submission to this office, present the club’s position as
                 to the bearing of these factors on its proposed transfer state
11               specifically why such a move is regarded as justified on these
                 standards. . . .
12
                 ATTACHMENT TO MEMORANDUM OF DECEMBER 21, 1984
13               (1)   the adequacy of the stadium or arena in which the team played
14                     its home games in the previous season and the willingness of
                       the stadium or arena authority to remedy any deficiencies in
15                     such facility;

16               (2)   the extent to which fan support for the team has been
                       demonstrated during the team’s tenure in the community;
17               (3)   the extent to which the team has, directly or indirectly,
                       received public financial support by means of any publicly
18
                       financed playing facility, special tax treatment and any other
19                     form of public financial support;
                 (4)   the degree to which the owner or management of the team has
20
                       contributed to any circumstance which might otherwise
21                     demonstrate the need for such relocation;
                 (5)   whether the team has incurred net operating losses, exclusive
22
                       of depreciation and amortization, sufficient to threaten the
23                     continued financial viability of the team;
                 (6)   the degree to which the team engaged in good faith
24                     negotiations with members and representatives of the
25                     community concerning terms and conditions under which the
                       team would continue to play its games in such community;
26               (7)   whether any other team in its league is located in the
27                     community in which the team is currently located;

28 / / /

     916659.1                                      33                                  3:18-cv-07444-JCS
                             FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 38 of 88




 1                    (8)   whether the team proposes to relocate to a community in
                            which no other team in its league is located; and
 2
                      (9)   whether the stadium or arena authority, if public, is not
 3                          opposed to such relocation.

 4 (1985 Sen. Hearings at 70-71).

 5              77.   These factors – lifted from S. 287, a bill explicitly designed to protect the rights of

 6 existing and potential Host Cities of NFL Clubs – became the first version of the Relocation

 7 Polices. Clearly, the Relocation Policies were adopted for the benefit of Host Cities, including

 8 Oakland, and so that the NFL and its Clubs could retain control over the relocation process.

 9                    2.     The 1990s: Placating Host Cities

10              78.   In 1996, in another attempt to avoid legislation, the NFL negotiated and entered

11 into a “Statement of Principles” regarding team relocations with an organization that directly

12 represented the interests of Host Cities: the Mayors’ Conference.

13              79.   The Statement of Principles was negotiated by the Honorable Marc Morial, Mayor

14 of New Orleans and the Chairperson of the Mayors’ Conference’s Arts, Parks, Entertainment, and

15 Sports Committee (the “Sports Committee”), and the Honorable Sharon Sayles Belton, Mayor of

16 Minneapolis and Vice Chairperson of that Committee. Oakland’s current mayor sits, and past

17 Oakland mayors have sat, on the Sports Committee.

18              80.   The Statement of Principles stated:

19                    Preamble: The United States Conference of Mayors (USCM) and
                      the National Football League (League) are committed to stable
20                    team-community relations. Stability is good for fans, good for home
                      cities and good for professional sports. Communities, sports fans
21                    and taxpayers make a substantial and valuable financial,
22                    psychological and emotional investment in their professional sports
                      team. Professional sports teams are businesses which promote civic
23                    pride and generate jobs, revenues and other local economic
                      development. Communities, teams and the National Football
24                    League should work together to identify and resolve issues
                      pertaining to team relocations, stadium improvements, and League
25
                      expansions.
26                    I. Team Movement
27                    Communities, stadium authorities and team owners should deal with
                      each other in equitable and fair ways. Teams should give a fair and
28                    reasonable opportunity and time frame, for example, six months to

     916659.1                                           34                                  3:18-cv-07444-JCS
                                  FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 39 of 88




 1                    communities to respond to economic and facility issues before filing
                      for a possible relocation. Such a time frame should be sufficient to
 2                    allow for reasonable negotiations and, where appropriate, political
                      processes to occur that may obviate the need for a possible
 3
                      relocation.
 4                    It is important that the League maintain rules and procedures to
                      regulate the movement of teams consistent with this Statement of
 5                    Principles. Such rules should recognize both the private interest of
 6                    team owners to maintain a profitable business and public interest to
                      enjoy the direct and indirect benefits of having a professional sports
 7                    franchise. The League should have the ability to enforce its own
                      rules and the obligation to follow a set process before the relocation
 8                    of a team is permitted to occur.
 9                    Control of team location is a matter for the League members to
                      determine jointly, according to rules established and applied by the
10                    League. On occasion, it will be necessary to permit a team to move;
                      in many more instances, a move will not be justified. . . .
11

12 (Exhibit 3 at 1 (emphasis added)). The Statement of Principles then listed ten considerations for a

13 team relocation, most of which are part of the current Relocation Policies. Indeed, the Relocation

14 Policies expressly state that the relocation factors listed therein “are also contained in a ‘Statement

15 of Principles’ relating to franchise location developed by the League in consultation with the U.S.

16 Conference of Mayors.” (Exhibit 2 at p. 3 n.1).

17              81.   A few years later, when the U.S. Senate was considering yet another bill impacting

18 the NFL, Joe Brown, an NFL executive, wrote to Mayor Morial, touting the Statement of

19 Principles and the Relocation Policies, which had just been amended to reflect the “understanding”

20 reached in the Statement of Principles:

21                                                                           June 11, 1999
                      Hon. Marc Morial,
22
                      Mayor of New Orleans,
23                    New Orleans, LA
                      Dear Mayor Morial:
24
                             The National Football League and the United States
25                    Conference of Mayors both wish to maintain the stability of
                      economically viable franchises and to ensure a fair process to
26
                      consider requests for franchise relocations. The NFL and the
27                    Conference have worked for many months to develop an approach
                      to address these common concerns. A draft Statement of Principles
28                    was written to set forth our understanding.

     916659.1                                          35                                 3:18-cv-07444-JCS
                                  FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 40 of 88




 1                            Consistent with those discussions, and grounded in sound
                      business policies, the NFL has amended its franchise movement
 2                    guidelines. The amendments bring to reality our mutual ideas on
                      these issues, and are the direct result of our discussions.
 3
                              The amended guidelines balance and protect the interest of
 4                    the cities, the League and individual teams. They establish an
                      orderly process, ensuring municipal interests will be heard and
 5                    addressed, and that franchise moves occur only after exhausting all
 6                    reasonable options in a team’s existing home territory. They assert
                      an active and appropriate role for the League in managing possible
 7                    relocations.    They affirm the League’s commitment that all
                      obligations under stadium leases be fully honored.
 8
                               We highly value our relationships with the Conference and
 9                    with the communities that host NFL football. The amended
                      guidelines, and the cooperative discussions that preceded them,
10                    reflect the strengthened partnership between our two organizations.
11                    ...
                                                            Sincerely,
12

13
                                                            Joe Brown
14

15 (U.S. Sen. Hearings 106-484 (June 15, 22 & Sept. 13, 1999) (“1999 Sen. Hearings”), at 78

16 (emphasis added)).

17              82.   Several days later, Mayor Morial wrote the NFL Commissioner:

18                                                                       City of New Orleans
                                                                                June 21, 1999
19
                      Paul Tagliabue, Commissioner,
20                    National Football League,
                      New York, NY
21
                      Dear Commissioner:
22                            The United States Conference of Mayors has worked closely
                      with the National Football League to develop mutual positions on
23
                      matters such as franchise movement and stadium financing. Our
24                    discussions led to a draft Statement of Principles on these and
                      related subjects. Underlying these discussions was the idea that both
25                    cities and the League would be well served by open, frequent, and
                      cooperative communications.
26
                              Accordingly, we are pleased to receive the news that the
27                    League has amended its franchise movement guidelines in a fashion
                      consistent with our discussions. We believe these amendments
28

     916659.1                                          36                                  3:18-cv-07444-JCS
                                  FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 41 of 88




 1                    improve upon past policies and should give city interests a greater
                      measure of recognition and protection.
 2
                              Similarly, we are gratified that the League has adopted
 3                    stadium financing mechanisms that will lead to increased private
                      contributions to stadium construction. The draft Statement of
 4                    Principles acknowledged the importance of a public-private
                      partnership in stadium financing. It called for exploring new funding
 5                    mechanisms upon which to expand that partnership. The League’s
 6                    new stadium financing program is helpful to taxpayers and
                      consistent with our mutual discussions and understandings.
 7                           We appreciate the League’s good faith response to municipal
 8                    and taxpayer concerns. We look forward to a continuation of this
                      very constructive atmosphere as we work together on matters of
 9                    common interest.

10                           With best regards, I remain.
                                                            Yours very truly,
11

12                                                          Marc H. Morial,
13                                                          Mayor

14 (1999 Sen. Hearings at 79).

15              83.   In short, the Mayors’ Conference – a body that includes a representative from the

16 City of Oakland, represents Host Cities of major league sports teams, and has the Sports

17 Committee devoted to sports-related issues – helped draft the Relocation Policies to protect its

18 cities from the extraordinary market power exerted by Defendants. And, the NFL promised to

19 enforce those Relocation Policies in the interest of Host Cities in order to secure the massive

20 investments by the Host Cities in NFL teams and stadia. Contending that the Relocation Policies

21 were not drafted for the benefit of Host Cities (as Defendants are now trying to do in this case) is

22 simply denying the reality of how those Policies came into being and express representations by

23 Defendants.

24              84.   Unfortunately, the “good faith” that Mayor Morial and others hoped for never came

25 to pass. The economic incentives simply made relocations too lucrative to the cartel. As just one

26 example, in 2002, when the U.S. Senate began debating another sports bill, senators referred to the
27 Statement of Principles as an example of how major league sports leagues could work with cities

28 and address relocation issues. Senator Paul Wellstone of Minnesota said:

     916659.1                                          37                                3:18-cv-07444-JCS
                                  FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 42 of 88




 1                    [M]ajor league owners and their economists will tell you that lifting
                      major league baseball owners’ antitrust exemption will promote
 2                    league instability by fostering team relocation. I challenge such a
                      conclusion. The National Football League fully subject to the
 3
                      antitrust laws was able to negotiate guidelines with the Conference
 4                    of Mayors providing for community input on relocation decisions.
                      The application of the antitrust laws does not prevent a league from
 5                    working to keep a team in a city. But insulating that league from the
                      antitrust laws absolutely prevents cities, fans, and other interested
 6                    parties from challenging a league decision to move a team.
 7 (U.S. Sen. Hearing 107-427 (Feb. 13, 2002), at 14 (emphasis added)).

 8              85.   As another example, in 2001, in a prepared statement before the U.S. House of
 9 Representatives Committee on the Judiciary (which was considering the Fairness in Antitrust in

10 Sports (“FANS”) Act), Donald M. Fehr, Executive Director of the Major League Baseball Players

11 Association, provided the following statement:

12                    Uncontrolled movement of teams if MLB does not have an absolute
                      veto power has long been used as a scare tactic by MLB. Citing the
13                    case Al Davis won against the NFL, the owners seek to pit cities that
                      have teams against those that do not, but who seek them. What MLB
14
                      fails to mention is that the courts have never held that the leagues
15                    have no control over relocations, just that they must have reasonable
                      rules in deciding when to permit a relocation. The NFL has worked
16                    with the U.S. Conference of Mayors (USCM) to develop a
                      procedure and criteria by which to determine the appropriateness of
17                    proposed relocations. And, the USCM, by a letter dated 20
18                    November 2001, has invited MLB to meet with them and work
                      toward a similar agreement, attaching the agreement with the NFL
19                    as an example.

20 (H.R. Hearings 3288 (Dec. 6, 2001), at 54).

21              86.   By adopting the Statement of Principles, and incorporating the Relocation Policies
22 into the NFL Constitution, the NFL convinced the world that it and its Clubs intended to play fair,

23 to protect the interests of Host Cities in relocation decisions, and to rein in the relocation extortion

24 threat inherent in its cartel structure. Defendants, however, never followed through and, through

25

26
27

28

     916659.1                                          38                                 3:18-cv-07444-JCS
                                  FIRST AMENDED COMPLAINT FOR DAMAGES
          Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 43 of 88




 1 their conduct as alleged herein and Defendants’ argument to this Court that they can choose to

 2 ignore the Policies, have rendered those Policies pretextual.13

 3                    3.     2000s: A Trail of Broken NFL Promises

 4              87.   In the last several years, the NFL has enthusiastically supported three team

 5 relocations: the Rams from St. Louis, Missouri to Los Angeles, California; the Chargers from San

 6 Diego, California to Los Angeles, California; and the Raiders from Oakland, California to Las

 7 Vegas, Nevada. Given the profit-maximizing focus of the NFL and its Clubs – and the enormous

 8 shared profits associated with each move – the NFL simply ignored its prior promises and

 9 declared the Relocation Policies discretionary “guidelines” that could be ignored. Further, the

10 NFL made a mockery out of its promise, set forth in the Statement of Principles, that it would, in

11 considering relocations, “recognize both the private interest of team owners to maintain a

12 profitable business and the public interest to enjoy the direct and indirect benefits of having a

13 professional sports franchise.” The NFL did no such thing.

14              88.   However, a review of the Relocation Policies makes clear that those Policies cannot

15 be ignored. First, the Policies are not voluntary or discretionary:

16                    Article 8.5 of the NFL Constitution and Bylaws vests in the
                      Commissioner the authority to “interpret and from time to time
17                    establish policy and procedure in respect to the provisions of the
                      Constitution and Bylaws and any enforcement thereof.” Set forth
18
                      below are policy and procedures to apply to future League
19                    consideration, pursuant to Section 4.3 of the Constitution and
                      Bylaws, of any proposed transfer of a club’s home territory.
20

21 (Exhibit 2 at p. 1).

22

23   13
        Defendants argue that Raiders I and thus the Relocation Policies are intended exclusively to
24   prevent moves, however, nothing in the Policies has explicit language so limiting them. In fact, to
     the contrary, the Policies provide the framework and requirements for a NFL Club to relocate,
25   including but not limited to the express obligation to act in good faith. Pursuant to the Policies,
     only when the processes and procedures set forth therein are followed should a team be permitted
26   to relocate. Logically, if a Club fails to abide by the Policies, it should not be allowed to relocate.
     Here, not only did the Raiders fail to negotiate in good faith, among other things, Defendants
27
     failed to consider the factors in the Policies in deciding to relocate the Raiders to Las Vegas at all.
28

     916659.1                                          39                                  3:18-cv-07444-JCS
                                  FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 44 of 88




 1              89.   Second, despite the NFL’s contentions to the contrary, the Relocation Policies

 2 place affirmative “obligations” on any NFL Club that is considering a relocation. Again, the clear

 3 wording of the Policies make them obligatory and contractual. For example:

 4                    Article 4.3 confirms that each club’s primary obligation to the
                      League and to all other member clubs is to advance the interests of
 5                    the League in its home territory. This primary obligation includes,
                      but is not limited to, maximizing fan support, including attendance,
 6
                      in its home territory.
 7                                                    ***
 8                    Because League policy favors stable team-community relations,
                      clubs are obligated to work diligently and in good faith to obtain and
 9                    to maintain suitable stadium facilities in their home territories, and
                      to operate in a manner that maximizes fan support in their current
10                    home community.
11                                                    ***
12                    [Factors impacting a relocation decision include:] The extent to
                      which the club has satisfied, particularly in the last four years, its
13                    principal obligation of effectively representing the NFL and serving
                      the fans in its current community; whether the club has previously
14                    relocated and the circumstances of such prior relocation[.]
15              90.   Third, any NFL Club seeking to relocate is also required (not recommended or

16 requested) to file a notice with the NFL that, among other things, addresses each of the factors

17 listed in the Relocation Policies, including those addressing the interest of home territories.

18 (Exhibit 2 at p. 2). The Relocation Policies – which, again, were negotiated between the NFL and

19 Mayors’ Conference – also require NFL team owners to consider the following factors, among

20 others, with respect to voting on any relocation request:

21                        The extent to which the club has satisfied, particularly in the last four years,
                           its principal obligation of effectively representing the NFL and serving the
22                         fans in its current community; whether the club has previously relocated and
                           the circumstances of such prior relocation;
23
                          The extent to which fan loyalty to and support for the club has been
24                         demonstrated during the team’s tenure in the current community;
25                        The adequacy of the stadium in which the club played its home games in the
                           previous season; the willingness of the stadium authority or the community to
26                         remedy any deficiencies in or to replace such facility, including whether there
                           are legislative or referenda proposals pending to address these issues; and the
27
                           characteristics of the stadium in the proposed new community;
28 / / /

     916659.1                                          40                                 3:18-cv-07444-JCS
                                  FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 45 of 88




 1                        The extent to which the club, directly or indirectly, received public financial
                           support by means of any publicly financed playing facility, special tax
 2                         treatment, or any other form of public financial support and the views of the
                           stadium authority (if public) in the current community;
 3
                          The club’s financial performance, particularly whether the club has incurred
 4                         net operating losses (on an accrual basis of accounting), exclusive of
                           depreciation and amortization, sufficient to threaten the continued financial
 5
                           viability of the club, as well as the club’s financial prospects in its current
 6                         community;

 7                        The degree to which the club has engaged in good faith negotiations (and
                           enlisted the League office to assist in such negotiations) with appropriate
 8                         persons concerning terms and conditions under which the club would remain
                           in its current home territory and afforded that community a reasonable
 9                         amount of time to address pertinent proposals;
10                        The degree to which the owners or managers of the club have contributed to
                           circumstances which might demonstrate the need for such relocation; and
11
                          Whether the proposed relocation, for example, from a larger to a smaller
12                         television market, would adversely affect a current or anticipated League
                           revenue or expense stream (for example, network television) and, if so, the
13                         extent to which the club proposing to transfer is prepared to remedy that
                           adverse effect.
14

15              91.   As shown below, the NFL breached these factors in approving the relocation of the

16 Raiders to Las Vegas because the extortion value of the move was huge. Oakland was tasked with

17 paying an extraordinary anticompetitive price for continuing its hosting of the Raiders; in a

18 desperate attempt to stay in the market for hosting NFL teams, Oakland offered a $1.3 billion

19 stadium (which was an anticompetitive price in and of itself), but the offer was rejected (if it was

20 ever considered at all).

21              92.   In a competitive market – without ubiquitous profit sharing – none of this would

22 have taken place. The Raiders would have stayed in Oakland and played in a renovated or new

23 Coliseum because: (a) without monopolistic profit sharing, their financial fortunes would have

24 been tied much more significantly to their Oakland fan base, and (b) without the NFL’s cartel

25 structure and rigid control over output (league expansion), the Raiders would have had virtually no

26 relocation “extortion” threat to exercise.       But in a profit-sharing cartel, where all value is

27 communal, Host Cities and loyal fans are of diminished economic significance, and value can be

28 more easily extracted through the behavior of the extortionist.

     916659.1                                         41                                 3:18-cv-07444-JCS
                                 FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 46 of 88




 1              C.    The Raiders’ History in Oakland

 2                    1.     The Raiders’ Identity is Inextricably Linked With its Oakland Fans

 3              93.   The Raiders have been inextricably linked with Oakland since Oakland was

 4 awarded the franchise in 1960. In fact, the Oakland community itself chose the club’s name,

 5 “Raiders,” because it reflects the history of Oakland, celebrating the rough-and-tumble merchant

 6 marines who came ashore on Oakland’s blue-collar east side of the San Francisco Bay and their

 7 banter after off-loading cargo from their ships.

 8              94.   Similarly, the Raiders’ national identity and image reflect the grit and hard-nosed

 9 passion of their Oakland fans. The now famous Raiders image originated in the 1960s and 1970s,

10 and, in part, came from their renegade image cultivated in the old AFL. The Raiders’ tough play

11 on the field followed. The Oakland fans reflected their home club’s toughness by dressing from

12 head to toe in black and silver and coined the term “Raider Nation” to describe their unity. An

13 especially passionate contingent of the club’s fans was infamously dubbed “The Black Hole” for

14 dressing in costume and cheering with ferocity at games.            Today, Raiders fans are famous

15 throughout popular culture for being some of the most devout, dedicated, loyal, and passionate

16 fans in all of sports. The Raiders and NFL, of course, have not been shy about monetizing the

17 image created by, and through, the consistent passion of the Raiders’ incredibly loyal Oakland fan

18 base.

19                    2.     The Hectic Al Davis Years

20              95.   In the mid-1960s, Al Davis took an ownership stake in the Raiders and became one

21 of three general partners of the club. In 1966, the Raiders began playing in the Coliseum. In

22 1972, he revised the partnership agreement to make himself the managing general partner of the

23 Raiders with near-absolute control over franchise operations.

24              96.   No later than 1979, the Raiders began negotiating with the Los Angeles Coliseum

25 to relocate the club. In 1980, Al Davis signed a memorandum of agreement to move the Raiders

26 to Los Angeles. Up until Al Davis officially agreed to the relocation of the Raiders, Oakland had
27 engaged in good faith negotiations to upgrade the Coliseum (in Oakland). Oakland and the

28 Raiders at one point came to terms on an agreement for the Raiders to stay, when the Raiders

     916659.1                                         42                                3:18-cv-07444-JCS
                                  FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 47 of 88




 1 suddenly submitted new demands that caused negotiations to collapse. The NFL subsequently

 2 rejected the Raiders’ proposed move to Los Angeles, and the aforementioned Los Angeles

 3 Memorial Coliseum litigation followed.           The Raiders officially moved to Los Angeles on

 4 November 16, 1982.

 5              97.    Soon after the relocation, history repeated itself when Al Davis and the Raiders

 6 began bickering with their new Host City of Los Angeles. By August 1987, Davis had agreed to

 7 move the club out of the Los Angeles Coliseum to Irwindale, California for, in part, a $10 million

 8 cash advance. Despite ultimately not moving the team to Irwindale, he kept the advance.

 9              98.    After the Irwindale deal fell through, Sacramento and Oakland became potential

10 cities for a Raiders move. Following a series of negotiations with Los Angeles, Sacramento, and

11 Oakland, Al Davis conditionally agreed to move the club back to Oakland in March 1990.

12              99.    Even with the conditional agreement in place, Al Davis continued his flirtations

13 with other markets. Within six months, he reneged and agreed to a 20-year lease in Los Angeles.

14 Eventually, that deal fell through. Al Davis continued negotiating with a number of potential Host

15 Cities in California, including Los Angeles and Oakland, and Orlando, Florida.

16              100.   On January 17, 1994, the Northridge Earthquake struck Los Angeles, severely

17 damaging the Los Angeles Coliseum. In May 1994, Al Davis signed a one-year contract with

18 Oakland. The contract stipulated that the Raiders would play in Oakland if repairs to the Los

19 Angeles Coliseum were not completed in time for the following season. The contract was later

20 extended to two years.

21              101.   In April 1995, Al Davis reached a tentative agreement with Hollywood Park to

22 build a stadium in Inglewood, California. That deal also failed.

23              102.   In May 1995, Oakland officials met with the Raiders in an effort to bring the club

24 back to Oakland. On June 23, 1995, the Raiders signed an agreement to play in the Coliseum.

25 The terms of the agreement included, among others:

26                         A 16-year lease with an extremely low annual rent of $50,000;
27                         Oakland offering a $31.9 million relocation and operating loan;

28 / / /

     916659.1                                          43                                3:18-cv-07444-JCS
                                  FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 48 of 88




 1                         Oakland committing up to $10 million to the construction of a new training
                            facility;
 2
                           Oakland offering up to $85 million for stadium modernization efforts to be
 3                          financed by bonds;
 4                         Fans paying a one-time fee in the range of $250 to $16,000 for the right to
                            buy season tickets for 10 years (“personal seat licenses”);
 5
                           The Raiders receiving 100% of ticket and luxury suite revenue;
 6                         The Raiders and the Coliseum sharing club seat and membership fees for the
                            first 10 years, after which the Raiders would receive 100% of that revenue;
 7
                           The Raiders and the Coliseum sharing concessions, parking, and stadium
 8                          naming rights revenue; and
 9                         A $1 surcharge on all tickets sold to benefit Oakland schools and other public
                            services.
10

11              103.   Despite having just signed a generous 16-year pact with Oakland, Al Davis almost

12 immediately sought to break the Oakland lease. As a result, in 1997, Oakland was forced to file a

13 suit that, in part, sought to declare the agreement with the Raiders valid and enjoin the club from

14 leaving Oakland. The Raiders countersued, seeking to break the lease. The countersuit was

15 dismissed. Nonetheless, rumors soon emerged that the Raiders were seeking to move to either Los

16 Angeles or Chicago.

17              104.   Al Davis’ never-ending series of lawsuits continued. In 1999, he unsuccessfully

18 sued the NFL for allegedly sabotaging his plans for a new stadium in Los Angeles. In 2000, Al

19 Davis again sued Oakland for supposedly fraudulently inducing the Raiders into moving back to

20 Oakland. The claims against Oakland were ultimately dismissed.

21              D.     The Raiders’ Unlawful Relocation From Oakland

22              105.   Despite Al Davis’ hectic ownership style, and a Raiders team that only managed 29

23 victories in 112 games from 2003 to 2009, the remarkably loyal Oakland community continued to

24 passionately support their home team year after year. However, unbeknownst to Plaintiff, the

25 Raiders – with the NFL’s full support – were plotting to leave.

26              106.   Tellingly, as early as 1998, Mark Davis, Al Davis’ only child and the heir apparent

27 to the Raiders, purchased the Internet domain name, “LasVegasRaiders.com.” He subsequently

28

     916659.1                                          44                                3:18-cv-07444-JCS
                                   FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 49 of 88




 1 renewed the domain name yearly. Within two years, Mark Davis also purchased a cellphone

 2 number with a Las Vegas area code.

 3                     1.     The Raiders and NFL Decide to Leave Oakland

 4              107.   In December 2008, NFL Commissioner Roger Goodell (“Goodell”) announced that

 5 the NFL wanted the Raiders to receive a new stadium. Nonetheless, in November 2009, the

 6 Raiders agreed to extend their lease to stay in the Coliseum.

 7              108.   Soon thereafter, however, Raiders officials began publicly discussing the

 8 possibility of sharing a facility with the San Francisco 49ers in Santa Clara, California. In

 9 addition, in April 2010, Anschutz Entertainment Group, a sports and entertainment conglomerate,

10 proposed building a football stadium in downtown Los Angeles for several potential NFL Clubs,

11 including the Raiders.

12              109.   On October 8, 2011, Mark Davis assumed control of the Raiders after his father, Al

13 Davis, passed away.

14              110.   In June 2012, the NFL sent a memo to the NFL Clubs providing guidelines for any

15 potential relocation to Los Angeles. The memo was believed to be largely addressed to the

16 Raiders, Rams, and Chargers, as it was widely believed that the NFL wanted those clubs to leave

17 their Host Cities. In fact, the NFL had made it all but a foregone conclusion that those clubs

18 would be leaving their Host Cities. Amazingly, even in a huge market like the Los Angeles

19 metropolitan area, the city – i.e., the potential host of an NFL Club – had no negotiating power.

20 What happened in Los Angeles, if anything, was entirely dictated by the NFL.

21              111.   The NFL’s June 2012 memo made clear that two clubs would move into the Los

22 Angeles market – a new geographic territory – as the NFL advised teams that relocation approval

23 would be contingent on any proposed Los Angeles stadium “being able to host two teams.” The

24 Raiders, Rams, and Chargers would later apply to relocate to Los Angeles.

25              112.   In 2014, the Raiders agreed to a short-term lease to remain in Oakland. Soon

26 thereafter, Mark Davis began meeting with high-level NFL officials regarding where he would
27 relocate the Raiders. In July 2014, he informed NFL Executive Vice President Grubman, “I’m

28 going to Vegas, baby!”          This declaration came despite the NFL’s long-time stance against

     916659.1                                          45                                3:18-cv-07444-JCS
                                  FIRST AMENDED COMPLAINT FOR DAMAGES
          Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 50 of 88




 1 gambling. For example, in 2012, Goodell testified that gambling was number one on his list of

 2 threats to the integrity of professional football in the United States. And, in a May 14, 2018 press

 3 release, the NFL reasserted its “long-standing and unwavering commitment to protecting the

 4 integrity” of professional football against the threat of gambling. Nevertheless, the NFL and its

 5 owners would soon throw their full support behind moving one of its marquee teams to “Sin City”

 6 and the heart of gambling: Las Vegas, Nevada – another new geographic territory for the NFL.

 7                     2.     The Raiders’ Pretextual and Bad Faith Negotiations with Oakland

 8              113.   Despite all his backdoor dealings and public maneuvering, Mark Davis claimed

 9 that he was “trying everything possible to get something done in Oakland.” Mark Davis asserted

10 that “99 percent of my interests and energy are going towards getting something done [in

11 Oakland].” In 2014, Oakland proposed donating14 land to the Raiders for a new stadium even

12 though the city was still paying off the debt outstanding on upgrades to the Coliseum requested by

13 the Davis family. Later, in early 2015, Oakland proposed a $500 million renovation of the

14 Coliseum (to which Oakland would have contributed significantly) in an effort to retain the

15 Raiders.

16              114.   On May 19, 2015, after the NFL’s Spring Meeting, Mark Davis publicly announced

17 that he was willing to commit $500 million for a new $900 million stadium in Oakland. He then

18 asserted that Oakland would be required to fill the $400 million funding gap.             Despite the

19 enormity of Mark Davis’ demand, Oakland continued to negotiate with the Raiders.

20              115.   On January 4, 2016, as expected, the Raiders, Chargers, and Rams each officially

21 filed for relocation to Los Angeles. Prior to these filings, an NFL.com reporter, Ian Rapoport,

22 reported that any NFL Club that relocated to Los Angeles would be required to pay a $550 million

23 relocation fee. Since two teams were going to Los Angeles, the total relocation fee to be shared

24 with the other 30 NFL Clubs would be a staggering $1.1 billion.

25 / / /

26
     14
       The fact that a municipality had to propose donating land to a successful, for-profit business is a
27
     direct consequence of Defendants’ anticompetitive cartel.
28

     916659.1                                         46                                 3:18-cv-07444-JCS
                                  FIRST AMENDED COMPLAINT FOR DAMAGES
          Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 51 of 88




 1              116.   Less than two weeks later, the NFL Club owners voted 30 to 2 to allow the Rams to

 2 move to Los Angeles for the 2016 season. As the NFL had already determined that two teams

 3 would leave their Host Cities for Los Angeles, the Chargers were given a one-year option to join

 4 the Rams in Los Angeles. If the Chargers elected not to exercise that option, the Raiders would

 5 then be given a one-year option to relocate to Los Angeles. Remarkably, prior to the vote, all

 6 three clubs signed a waiver, agreeing not to sue the NFL if their Los Angeles relocation proposal

 7 was rejected.

 8              117.   On January 29, 2016, a few weeks after Mark Davis announced his commitment to

 9 Oakland at an NFL-sponsored town hall meeting, Mark Davis privately met with billionaire casino

10 mogul Sheldon Adelson (“Adelson”) to discuss funding for a $1.7 billion stadium for the Raiders

11 in Las Vegas.          On April 28, 2016, while speaking before the Southern Nevada Tourism

12 Infrastructure Committee, Mark Davis again announced his desire to move the Raiders from

13 Oakland to Las Vegas and pledged to commit $500 million towards a new stadium, $200 million

14 of which was an NFL loan. Mark Davis said, “We’re not using Las Vegas as a bargaining chip. I

15 would never do that. This is real.”

16              118.   By May 2016, multiple owners were publicly stating their support for a Raiders

17 move to Las Vegas. Mark Davis declared, “I’ve given my commitment to Las Vegas and if they

18 can come through with what they’re talking about doing, then we’ll go to Las Vegas.” In August

19 2016, Adelson convinced the Nevada state legislature to create a bill that appropriated $750

20 million in public money, which had originally been intended to fund a public project, to a

21 professional football stadium.15 Later that month, the Raiders filed a trademark application for the

22 “Las Vegas Raiders.”

23

24   15
        Notably, Stanford University Economist Roger Noll called this deal “the worst I’ve ever seen”
     in terms of a publicly funded sports complex, and noted that the financial study purporting to
25
     justify the deal was “deeply flawed” because it assumes that one-third of the people attending
26   games in Las Vegas will be tourists who also choose to stay more than three nights in Las Vegas.
     According to Noll, “Their financial welfare would depend on selling 22,500 tickets every single
27   game to people following the visiting team” and “[t]here is no team in the NFL that comes
     anywhere near one-third of their fan base being tourists . . . You take away all that, you take away
28   (footnote continued)

     916659.1                                          47                               3:18-cv-07444-JCS
                                  FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 52 of 88




 1              119.   In September 2016, Goodell publicly stated that he hoped the Raiders would come

 2 to terms on a stadium in Oakland. Yet, that very same month, Jerry Jones, the owner of the Dallas

 3 Cowboys and one of the most powerful and influential owners in the NFL, told Nevada lawmakers

 4 to be aggressive in landing the Raiders. Of course, it is no surprise that Jerry Jones – and other

 5 NFL Club owners – would be supportive of the Raiders moving to Las Vegas. As discussed

 6 supra, a Club moving to Las Vegas would result in extraordinary supra-competitive revenue for

 7 every member of the NFL cartel to share, including, but not limited to, revenue from television

 8 rights in a new geographic region that previously had no NFL Club and from the game receipts

 9 from an ultra-luxury stadium that will cost over $1.9 billion to build.

10              120.   Then, less than a month later at an NFL league meeting, Mark Davis stated, “I

11 made a promise to [the Nevada Governor], and if he comes through with the financing, I’ll push

12 through with the relocation.”

13              121.   Though the Raiders and NFL had given up on Oakland – in direct contravention of

14 the Relocation Policies – Oakland had not given up on the Raiders. In late November 2016, an

15 investment group led by former NFL players Ronnie Lott (“Lott”) and Rodney Peete, in

16 partnership with Fortress Management Group, pledged $600 million to build a new stadium near

17 the Coliseum. This offer was $200 million more than the $400 million funding gap that Mark

18 Davis claimed Oakland needed to fill. Then, on December 13, 2016, Oakland officials voted to

19 enter into negotiations with Lott’s investment group on a proposed $1.3 billion stadium project. A

20 total of $350 million in public funds was earmarked for the proposal. The plan was to have Lott’s

21 group contribute $400 million and the Raiders contribute the $500 million they had earlier

22 promised to commit to a new stadium (the “Lott Proposal”).

23              122.   The Lott Proposal also included the possibility (not a contingency, as later

24 described by the NFL) that Mark Davis would eventually sell some part of the team to the Lott

25
   75 percent of the economic benefit of the stadium.” M. Gutierrez, Nevada Senate Votes To Help
26 Fund Stadium For Raiders, SFGate, Oct. 11, 2016. Of course, none of this matters to the Raiders
   or Defendants; the cartel got its supra-competitive price and will share in the supra-competitive
27
   revenues generated by this relocation.
28

     916659.1                                         48                              3:18-cv-07444-JCS
                                  FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 53 of 88




 1 group. In a league marked by a lack of African-American representation in leadership positions,

 2 this should have been heralded as a positive development. Indeed, the NFL has long applied the

 3 “Rooney Rule” to NFL Clubs, which rule requires each team to interview at least one minority

 4 coaching candidate before filling a head coaching vacancy.

 5              123.   Instead of taking the Lott Proposal seriously, Mark Davis passed off his

 6 responsibility to deal with Oakland officials to an NFL representative, Grubman, while Mark

 7 Davis followed through with his and the NFL’s predetermined plan to move the Raiders to Las

 8 Vegas. Of course, Grubman almost immediately dismissed the Lott Proposal as “not yet a

 9 proposal” and expressed his “doubts” regarding its workability. Though Grubman told Mark

10 Davis that he had an “obligation” to listen to Oakland, no one actually listened. In fact, at a

11 closed-door NFL meeting, Marc Badain, a high-level Raiders official, referred to the Lott Proposal

12 – a proposal that could have finally introduced African-American ownership into the NFL for the

13 first time in the league’s history – as a “political, cover-your-ass joke.” Badain announced that “it

14 would have been better if [Oakland] offered nothing.”            Contrary to that assertion, the Lott

15 Proposal was real.

16              124.   On January 19, 2017, as predetermined by Defendants, the Raiders officially filed

17 an application with the NFL to relocate to Las Vegas. At the time of the filing, Jim Wunderman,

18 president and chief executive of the Bay Area Council, a business and public policy group,

19 summarized the sentiments of Oakland:

20                     The Bay Area, millions of stalwart fans and the business community
                       are not giving up on keeping the Raiders here where they belong[.]
21                     We continue to believe that a deal can be reached to build a modern
                       stadium complex that the Raiders deserve and that benefits Oakland.
22
                       We urge the Raiders, the NFL, and Oakland to work together to find
23                     an agreement that can benefit everyone and avoid the disruption and
                       pain of a costly move. Relocating a franchise with the deep roots
24                     and storied history that the Raiders have here in the Bay Area would
                       be a disaster for the community.
25

26                     3.     Defendants’ Collusive Relocation Vote

27              125.   On March 6, 2017, Bank of America agreed to provide necessary financing for the

28 Raiders’ Las Vegas stadium. On that same day – a full 21 days before the NFL owners were set to

     916659.1                                          49                                3:18-cv-07444-JCS
                                  FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 54 of 88




 1 vote on the Raiders’ proposed Las Vegas relocation – the NFL owners convened to determine the

 2 amount of the Raiders’ relocation fee. The meeting was effectively the other NFL Club owners

 3 determining how much their share of the $1.6 billion increase in the Raiders’ franchise value

 4 should be: the relocation fee was bid up until NFL owners were satisfied with their personal

 5 payments to vote “yes.”

 6              126.   Revealingly, according to an ESPN report, one NFL owner who was opposed to the

 7 Raiders’ Las Vegas relocation “wouldn’t stop talking about how high the fee needed to be.”

 8 Goodell eventually cut off the owner and stated, “[s]o let me make sure I understand: You’re

 9 opposed to the relocation, but you want to vote on the relocation fee?” Ultimately, the NFL Clubs

10 agreed that their share of the increased franchise value of the Raiders upon a move to Las Vegas

11 would be $378 million.

12              127.   Mark Cuban (“Cuban”), an entrepreneur and owner of the NBA’s Dallas

13 Mavericks, expressed the thoughts of many when he publicly stated that “[t]here’s just no good

14 reason” for the Raiders to move to Las Vegas. If the NFL was a competitive market – and NFL

15 teams looked to their home territories for most of their revenues – Oakland would be a far more

16 economically attractive market than Las Vegas, as Oakland is based in the United States’ 6th

17 largest media market, whereas Las Vegas is in the 40th. Additionally, as Cuban noted, Las Vegas

18 is a transient vacation city. Oakland, on the other hand, is an emerging metropolis located nearby

19 the booming city of San Francisco (home of major tech companies Salesforce, Uber and Twitter),

20 the East Bay area (which includes Fremont, home of Tesla Motors), and, of course, Silicon Valley.

21 The NFL, as a revenue-sharing cartel, had a very different analysis of the value of the Raiders’

22 relocation; extorting an almost $2 billion-dollar stadium, and filling in gaps in its national

23 television coverage, among other boosts to its shared revenue, were far more valuable than

24 Raiders’ fans in Oakland.

25              128.   In March 2017, Oakland submitted final plans to the NFL regarding the Lott

26 Proposal. Oakland Mayor Libby Schaaf made a presentation to a joint meeting of the NFL’s
27 Stadium and Finance Committees that outlined the terms of the Lott Proposal, as well as

28

     916659.1                                        50                              3:18-cv-07444-JCS
                                  FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 55 of 88




 1 Oakland’s significant financial and other contributions to the Raiders. “We’re not giving up in the

 2 fourth quarter,” Mayor Schaaf wrote in a statement.

 3              129.   Unfortunately, the NFL and Raiders had fixed the game before it ever started,

 4 negotiating in bad faith from the start.          The same day that Mayor Schaaf made her final

 5 presentation, Goodell wrote to her, “the information sent today does not present a proposal that is

 6 clear and specific, actionable in a reasonable timeframe, and free of major contingencies” and

 7 “[a]ll of these efforts, ours and yours, have not yet identified a viable solution.” The Raiders – in

 8 an agreement decided among the other NFL Clubs and in direct contravention of the Relocation

 9 Policies – for all intents and purposes had already made the move to Las Vegas.

10              130.   The NFL went through the motions of voting on the Raiders’ relocation at its

11 annual meeting in March 2017. On March 23, 2017, Oakland Mayor Schaaf wrote Grubman and

12 Goodell of the NFL to provide further information regarding the Lott Proposal. On March 26,

13 2017, Mayor Schaaf also wrote the NFL Club owners, urging them to consider Oakland’s superior

14 market and plans for a new stadium. Her plea revealed the true dedication of Oakland to the

15 Raiders:

16                     I write to you on the eve of what may be one of the most critical
                       decisions in the National Football League’s history. While I write
17                     on behalf of my community, I also ask you to consider deeply the
                       lasting impact your choice will have on the future and legacy of the
18
                       broader NFL community. This decision will not just be the next
19                     chapter in the history of one of the most storied franchises in the
                       league, the Oakland Raiders, it will also impact the town where that
20                     tradition was forged – Oakland, California.

21              131.   She also noted that if the NFL approved the Raiders’ move, “[t]his will be the first
22 time ever where the NFL has abandoned an existing market which is bringing a fully financed new

23 stadium to the table.” (emphasis in original). Although Mayor Schaaf recognized that Oakland

24 was “unable to provide the level of public subsidy Nevada offers,” she publicly hoped for a

25 process that involved more than just money:

26                     The NFL is more than a business. You have an obligation to
                       recognize that professional football teams are the lifeblood, culture
27                     and identity of the places where they play. Your own policies state
                       you will not remove teams from their home markets when a viable
28

     916659.1                                           51                                3:18-cv-07444-JCS
                                   FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 56 of 88




 1                     alternative to stay exists. The trust of fans and the league’s
                       reputation have already been damaged by recent decisions on the
 2                     Rams and Chargers. Another betrayal in a community as valuable
                       and deserving as the Bay Area will further destroy fan loyalty and
 3
                       the NFL’s brand. I know this because I hear it every day from NFL
 4                     fans in my community, and others who care about the league and
                       what it means to our national culture.
 5

 6              132.   Mayor Schaaf, Oakland and the Raider Nation were resoundingly disappointed.
 7 The NFL Clubs voted 31 to 1 to approve the Raiders’ relocation. The NFL, indeed, is more than a

 8 business: it is an unlawful cartel violating its own Relocation Policies and abusing its complete

 9 control of the relevant market in the pursuit of anticompetitive profits.

10              133.   Further, the price Las Vegas paid was exorbitant, supra-competitive, and far above
11 the marginal cost of running an NFL team. The Raiders and the NFL extracted an extortionist

12 price from Las Vegas and are currently sharing, and will continue to share, in the enormous profits

13 from that extortion. Oakland was unable, and unwilling, to pay that anticompetitive price.

14              134.   The lone dissenting vote, Dolphins’ owner Stephen Ross, effectively admitted that
15 the NFL had ignored the purpose of the Relocation Policies:

16                     [W]e as owners and as a League owe it to the fans to do everything
                       we can to stay in the communities that have supported us until all
17                     options have been exhausted. . . . I believe when you own a team,
                       you’re a steward for the city . . . . I just don’t think everything was
18
                       done to try and stay in Oakland.
19

20              135.   With the Las Vegas deal a fait accompli, the other NFL Clubs began to circle the

21 wagons. Jerry Jones, the owner of the Cowboys, told ESPN that he believed the NFL could be

22 “successful” in Las Vegas. Robert Kraft, owner of the Patriots, stated that a move to Las Vegas

23 “would be good for the NFL. I know Mark Davis has tried so hard in Oakland [sic] I want to

24 support him.” Jim Irsay, owner of the Colts, claimed that “[t]here isn’t any opportunity in

25 Oakland” and that in Las Vegas, “[t]here is a real want and real enthusiasm from the powers that

26 be that run that state to have an NFL team.”               Again, considered in the light of the supra-

27 competitive profits that these owners of NFL Clubs would share from the additional revenue

28 generated by the Raiders’ relocation, these statements can only be viewed as transparently self-

     916659.1                                            52                                 3:18-cv-07444-JCS
                                   FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 57 of 88




 1 serving. As summed up by Robert Kraft, “What I’ve learned over the last 21 years is the heart and

 2 soul and strength of the NFL . . . is the partnership of the 32 teams.” Dahlberg, T., In the end, the

 3 NFL cartel is what matters most, USA Today, May 20, 2015.

 4              136.   Of course, no one associated with the NFL, including Mark Davis, “tried hard” to

 5 keep the Raiders in Oakland. In fact, the opposite occurred: the Relocation Policies which had

 6 been expressly adopted to protect the interests of the Host Cities, had been blatantly ignored

 7 throughout the process because of the enormous, supra-competitive value that was going to be

 8 shared by the NFL cartel with the Raiders’ relocation to Las Vegas. Las Vegas paid an enormous

 9 price, far beyond what any host would pay in a competitive marketplace, and the Relocation

10 Policies – which were designed to constrain the NFL’s anticompetitive behavior – got in the way

11 and were therefore disregarded.

12              137.   Tellingly, the NFL knew its conduct in moving the Raiders to Las Vegas exposed it

13 to antitrust liability and it therefore sought to limit that liability to the Raiders alone. Before the

14 Raiders’ move was approved, Mark Davis was required to sign an indemnification contract,

15 agreeing to reimburse the other NFL Clubs back for any liability they might face for their

16 collective conduct. Although such an indemnity is most likely unenforceable, its mere existence

17 demonstrates that Defendants know: (a) they are a cartel; (b) they use their cartel structure to

18 generate anticompetitive profits; and (c) such conduct is a clear violation of, among other things,

19 the antitrust laws.

20              138.   A recent economic analysis conducted by Dr. Daniel Rascher, Professor and

21 Director of Academic Programs for the Sport Management Program at the University of San

22 Francisco, commissioned by Oakland focused on which U.S. cities, currently without an NFL

23 team, best reflect the demographic and financial conditions of existing Host Cities and are the best

24 prospects for new NFL franchises. The winner? Oakland. Focusing on total population, real

25 income, percentage of NFL “super fans,” and existing stadia support, Oakland was the highest

26 rated city for NFL expansion. And yet, Oakland will not receive a new NFL franchise, just like
27 St. Louis, San Diego, and many other suitable U.S. cities. In competitive markets, consumer

28 preference dictates output and supply. However, Defendants, as a revenue-sharing cartel, find no

     916659.1                                          53                                3:18-cv-07444-JCS
                                  FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 58 of 88




 1 benefit in allowing consumers to determine the size of the NFL. So, Defendants determine that

 2 size themselves – i.e., classic antitrust behavior.

 3              E.     The NFL’s Unlawful Treatment of Oakland

 4                     1.     Group Boycott/Refusal to Deal

 5              139.   The NFL Clubs act to collect supra-competitive profits by limiting the numbers of

 6 teams and thereby extorting value from relocations and relocation threats. When a city like

 7 Oakland loses an NFL Club, and is denied the opportunity to receive another one, that is

 8 undeniably a collective action by all of the NFL Clubs. Indeed, in negotiation with the Mayors’

 9 Conference, even the NFL conceded that a relocation decision is a collective decision by its

10 members.

11              140.   The decision to remove a team from a Host City, combined with the decision to

12 deny that same City a new expansion franchise, constitutes a collective refusal to deal with, or a

13 group boycott of, the City:

14                     Top tier American Teams use their respective leagues as cartels;
                       impeding entry by potential competitors (whether the competitors be
15                     teams or entire leagues), collaborating when seeking government
                       handouts, and keeping quantity low and prices high. To avoid costly
16
                       formation of an entire league, a would-be sporting franchise must
17                     obtain the approval of the existing teams acting jointly through their
                       league: such acquiescence comes rarely and at a very high price.
18                     The difficulty an American challenger had entering the industry
                       without entering the incumbent league gives incumbents a credible
19                     threat to withhold or withdraw all representation from cities that
                       refuse to absorb much or all of the cost of cutting-edge facilities.
20
                       Not only can a franchise leave, but it can also be confident that no
21                     new team will soon replace it; therein lies the heart of its negotiating
                       power. . . .
22
                       The decision to operate as a closed league presents an obvious
23                     structural impediment to competition. League cartels make new
                       entry all but impossible and thus provide franchises with
24                     extraordinary leverage over cities to negotiate for ever greater
25                     subsidies. . . .

26                     Running a permanently closed shop is an optional feature designed
                       to benefit incumbents and not in any way essential to maintaining a
27                     sporting league. Thus, aspects of league behavior toward their Host
                       Cities that depend on a permanently closed shop may violate the
28

     916659.1                                            54                                  3:18-cv-07444-JCS
                                   FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 59 of 88




 1                     first mandate of antitrust law, § 1 of the Sherman Act, which
                       prohibits unreasonable agreements between competitors to restrain
 2                     trade. Because existing teams determine whether new entry will be
                       allowed, a threat by an individual team to relocate may comprise an
 3
                       implicit threat of a concerted boycott.
 4 Stadium Rent Seeking at 3-7; see also id. at 49-50 (“The closed entry system in American sporting

 5 leagues creates artificial scarcity of the most extreme kind: it is, for example, literally impossible

 6 for a city to procure an NFL team to play in its stadium without the permission of the majority of

 7 existing NFL teams. . . . [W]hen several economic actors agree between themselves to shut out

 8 rivals or to refuse to deal with customers or suppliers, except on agreed terms, such concerted

 9 action generally constitutes an unlawful horizontal restraint, specifically a collective boycott. . . .

10 Although the classic group boycott involves excluding competitors from a market, a boycott can

11 also be aimed at customers, suppliers, or both”).

12              141.   As the authors of Stadium Rent Seeking recognize, a “relocation” scenario involves
13 two components: a collective decision to move the team coupled with a collective decision to

14 deprive the losing Host City of another team. It is a classic refusal to deal.

15              142.   Further, that the NFL’s boycott of Oakland may not fall within the parameters of
16 per se antitrust violations does not in any way mean it is not an organized boycott subject to the

17 rule of reason analysis under Section 1 of the Sherman Act. See, e.g., St. Paul Fire Marine Ins.

18 Co. v. Barry, 438 U.S. 531, 544 (1978) (defining parameters of a group boycott and stating that

19 “‘the Sherman Act makes it an offense for [businessmen] to agree among themselves to stop

20 selling to particular customers’”) (quoting Kiefer-Steward Co. v. Seagrams & Sons, 340 U.S. 211,

21 214 (1951)) (alteration in original).

22              143.   The NFL – which makes virtually all financial decisions collectively – decided, as
23 a group, to move the Raiders from Oakland to Las Vegas. The relocation decision is, under Rule

24 4.3 of the NFL Constitution, a collective one, and the economic upside expected by a relocation is

25 shared by all NFL Clubs. To claim that the other NFL Clubs were essentially indifferent is to

26 ignore the enormous degree of revenue sharing in the NFL; when so much revenue is shared, each
27 NFL Club has a significant interest in where every other NFL Club is located, particularly as to

28 how those locations will affect future profits.

     916659.1                                          55                                3:18-cv-07444-JCS
                                  FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 60 of 88




 1              144.   The Raiders did not move to Las Vegas; the NFL owners collectively moved the

 2 Raiders to Las Vegas. And Oakland did not lose an auction; Oakland, as a consumer, was shut out

 3 of the market for hosting an NFL team by the NFL Clubs as a group because it refused to pay the

 4 NFL’s supra-competitive prices set by an agreement among 32 separate Clubs as to what they

 5 would charge a Host City to enter the market. No Raiders, no team to host. Defendants have

 6 effectively put Oakland, as an NFL Host City, out of business. Collusive conduct which aims to

 7 eliminate, and succeeds in eliminating, a market participant is a fundamental example of both

 8 anticompetitive harm and antitrust injury. Yet, that is the reality of the system of relocation

 9 extortion. Oakland has been directly injured by Defendants’ collective decision to boycott, and

10 refusal to deal with, Oakland, exactly in the way the antitrust laws are designed to prohibit.

11                     2.      Horizontal Price Fixing

12              145.   The NFL constrains the supply of NFL teams in order to drive up the price of

13 hosting a team through relocation. In a competitive market, demanding a new stadium would be a

14 risky move for any team owner: the Host City could reject the demand and seek out a new team

15 willing to play in the existing stadium. In addition, the demanding team and the Host City would

16 face the prospect of “over building” in a market where stadium costs and ticket prices had reached

17 an equilibrium.          However, by acting together, and constraining the supply of NFL teams,

18 Defendants can demand enormous Host City subsidies (in the form of monies spent on stadiums,

19 free or below-market price land, and other financial incentives) for new, needlessly expensive

20 stadiums. And, of course, pursuant to the NFL rules regarding revenue sharing, which includes

21 relocation fees, every NFL team benefits from each new, supra-competitively priced stadium.

22              146.   This is a classic price-fixing scheme. The NFL, as a cartel, is driving up the price

23 of hosting an NFL team far beyond the marginal costs of operating an NFL team and far beyond

24 the price that would be found in a competitive marketplace.             Such schemes have arisen in

25 numerous situations where, as with the NFL, a relatively small group of enterprises control all or a

26 significant portion of a particular industry. See, e.g., Catalano v. Target Sales, Inc., 446 U.S. 643,
27 648-649 (1980) (beer distributors); United States v. Masonite Corp., 316 U.S. 265, 274-276 (1942)

28 (hardboard manufacturers/distributors); Interstate Circuit, Inc. v. United States, 306 U.S. 208,

     916659.1                                            56                               3:18-cv-07444-JCS
                                   FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 61 of 88




 1 226-227 (1939) (movie producers); United States v. Apple, Inc., 791 F.3d 290, 316-317 (2d Cir.

 2 2015) (publishing); Toys “R” Us, Inc. v. Fed. Trade Comm’n, 221 F.3d 928, 935-937 (7th Cir.

 3 2000) (toy manufacturers); In re Nexium (Esomeprazole) Antitrust Litig., 42 F. Supp. 3d 231, 254-

 4 255 (D. Mass. 2014) (drug manufacturers).

 5              147.   Although NFL teams may have some pro-competitive reasons for cooperating with

 6 each other, such cooperation is unlawful where it seeks to “extract excessive profit”:

 7                     The NFL’s structure has both horizontal and vertical attributes. See,
                       e.g., Continental TV, Inc. v. GTE Sylvania, Inc., 433 U.S. 36, 97
 8                     S.Ct. 2549, 53 L.Ed.2d 568 (1977). On the one hand, it can be
                       viewed simply as an organization of 28 competitors, an example of a
 9
                       simple horizontal arrangement. On the other, and to the extent the
10                     NFL can be considered an entity separate from the team owners, a
                       vertical relationship is disclosed. In this sense the owners are
11                     distributors of the NFL product, each with its own territorial
                       division. In this context it is clear that the owners have a legitimate
12                     interest in protecting the integrity of the League itself. Collective
                       action in areas such as League divisions, scheduling and rules must
13
                       be allowed, as should other activity that aids in producing the most
14                     marketable product attainable. Nevertheless, legitimate collective
                       action should not be construed to allow the owners to extract excess
15                     profits.
16 Raiders I, 726 F.2d at 1391-1392 (emphasis added).

17              148.   Further, that the NFL and its teams have not entered into an explicit agreement to

18 directly increase prices is – as the U.S. Supreme Court has made clear – “immaterial”:

19                     Nor is it important that the prices paid by the combination were not
                       fixed in the sense that they were uniform. . . . An agreement to pay
20                     or charge rigid, uniform prices would be an illegal agreement under
                       the Sherman Act. But so would agreements to raise or lower prices
21
                       whatever machinery for price-fixing was used. . . . In this case, the
22                     result was to place a floor under the market—a floor which served
                       the function of increasing the stability and firmness of market prices.
23                     That was repeatedly characterized in this case as stabilization. But
                       in terms of market operations stabilization is but one form of
24                     manipulation.       And market manipulation in its various
                       manifestations is implicitly an artificial stimulus applied to (or at
25
                       times a brake on) market prices, a force which distorts those prices,
26                     a factor which prevents the determination of those prices by free
                       competition alone. . . .
27
                       As we have indicated, the machinery employed by a combination for
28                     price-fixing is immaterial.

     916659.1                                            57                                 3:18-cv-07444-JCS
                                   FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 62 of 88




 1 United States v. Socony-Vacuum Oil Co., 310 U.S. 150, 222-223 (1940).

 2              149.   The NFL constricts supply and then drives up the price of hosting an NFL Team by

 3 demanding excessively expensive stadiums and enormous Host City subsidies for those stadiums.

 4 In a competitive marketplace, Host Cities would not have to arrange for the construction of $1.9

 5 billion stadiums – and contribute $750 million and below-market priced land to that construction –

 6 in order to participate in the market for hosting an NFL team.

 7              150.   Victims of this anticompetitive conduct include Host Cities, like Oakland, that are

 8 driven out of the NFL Club marketplace by the prohibitive, anticompetitive prices.

 9              151.   The NFL restricted the supply of NFL teams and drove up the price to host one to

10 supra-competitive levels. Las Vegas was able to pay that price. Oakland was not. Oakland has

11 been directly injured by Defendants’ horizontal price fixing.

12                     3.     Breach of The Relocation Policies

13              152.   As described herein, the Relocation Policies were drafted with the assistance of

14 both the U.S. Senate and Mayors’ Conference for the express purpose of ensuring that the NFL

15 would take an existing Host City’s interests into serious account when the NFL was considering a

16 relocation of a team. The Statement of Principles – a document negotiated by the NFL and the

17 Mayors’ Conference – is expressly incorporated into the Relocation Policies and is an explicit

18 promise by the NFL that, in making relocation decisions, it will consider the significant interests

19 of Host Cities. As summed up by Joe Brown, an NFL executive, the Statement of Principles was

20 an “understanding” between the NFL and the Mayors’ Conference to “balance and protect the

21 interest of the cities, the League and individual teams,” and “establish an orderly process, ensuring

22 municipal interests will be heard and addressed, and that franchise moves occur only after

23 exhausting all reasonable options in a team’s existing home territory.” (See supra ¶ 81). Clearly,

24 Host Cities are intended beneficiaries of those Policies.

25              153.   “A contract, made expressly for the benefit of a third person, may be enforced by

26 him at any time before the parties thereto rescind it.” Cal. Civ. Code § 1559. Here, (1) a valid,
27 binding contract (the NFL Constitution with the annexed Relocation Policies) existed; (2)

28 Oakland, as a Host City, was an intended and actual third-party beneficiary of the contract; and (3)

     916659.1                                          58                                3:18-cv-07444-JCS
                                   FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 63 of 88




 1 Defendants breached the contract and Oakland has suffered and will suffer damages as a result of

 2 Defendants’ breach.

 3              154.   Further, a third party may sue for breach of contract if it can show that the contract

 4 was made with the “express or implied intention of the parties to the contract to benefit the third

 5 party.” Barragan v. Nationstar Mortg. LLC, No. 12-cv-01618, 2012 WL 12895717, at *2 (C.D.

 6 Cal. Nov. 7, 2012) (citing Klamath v. Patterson, 204 F.3d 1206, 1210 (9th Cir. 1999)) (emphasis

 7 added). In order to establish standing as a third-party beneficiary, Oakland must establish each of

 8 the following elements:

 9                     (1) whether the third party would in fact benefit from the contract,
                       but also (2) whether a motivating purpose of the contracting parties
10                     was to provide a benefit to the third party, and (3) whether
                       permitting a third party to bring its own breach of contract action
11
                       against a contracting party is consistent with the objectives of the
12                     contract and the reasonable expectations of the contracting parties.

13 Goonewardene v. ADP, LLC, 6 Cal. 5th 817, 830 (2019). Oakland’s allegations in this First

14 Amended Complaint establish the necessary facts to support its claim for breach of contract and its

15 standing as a third-party beneficiary.

16                            (a)     The NFL Constitution and the Relocation Policies Constitute a
                                      Valid, Binding Contract
17

18              155.   The NFL Constitution and the Relocation Policies are collectively a binding,

19 enforceable contract among the NFL and NFL Clubs. Under California law, “the rights and duties

20 of the members as between themselves and in their relation to (a private voluntary) association, in

21 all matters affecting its internal government and the management of its affairs, are measured by

22 the terms of (its) constitution and by-laws.” California Dental Ass’n v. Am. Dental Ass’n, 23 Cal.

23 3d 346, 353 (1979) (quotation omitted).

24              156.   The Relocation Policies are explicitly established pursuant to the NFL Constitution:

25 “The Commissioner shall interpret and from time to time establish policy and procedure in respect

26 to the provisions of the Constitution and Bylaws and any enforcement thereof.” (Exhibit 1 at
27 p. 32) (emphasis added). “The policy and procedures that apply to any proposed transfer of a

28

     916659.1                                            59                                 3:18-cv-07444-JCS
                                    FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 64 of 88




 1 club’s home territory is promulgated pursuant to Section 4.3 of the NFL Constitution.” (Exhibit 2

 2 at p. 2).

 3              157.   There is no dispute that “the NFL Constitution and Bylaws contain the agreement”

 4 under which Defendants operate. See Raiders I, 726 F.2d at 1387. Even the Raiders have

 5 conceded “that the NFL’s constitution and bylaws govern the NFL and constitute a contract to

 6 which all member clubs agreed.” Oakland Raiders v. Nat’l Football League, 131 Cal. App. 4th

 7 621, 639 (2005); see also Raiders I, 726 F.2d at 1391 (“Our rejection of the NFL’s single entity

 8 defense implicitly recognized the existence of the first element—the 28 member clubs have

 9 entered an agreement in the form of the NFL Constitution and Bylaws”). There also can be no

10 dispute that the Commissioner has the power to interpret and establish policy as part of the

11 Constitution. This executive authority is only invoked through and because of the Constitution.

12              158.   Defendants were obligated to operate under the NFL Constitution and Relocation

13 Policies and comply with the processes set forth therein.             The Relocation Policies were

14 promulgated after the Raiders decided to leave Oakland in the 1980s, and the NFL was found to

15 have violated the antitrust laws in trying to halt that relocation.        Those Policies were also

16 promulgated in an effort to forestall regulatory oversight of the NFL through a number of bills

17 proposed in the U.S. Senate and House of Representatives in the 1980s and 1990s. Accordingly,

18 the NFL crafted the Relocation Policies not as discretionary considerations, but as a binding

19 contract to avoid antitrust liability, regulatory oversight and protect Host Cities from relocation

20 threats and actual relocations based solely on the greed of NFL Clubs. Unfortunately for Oakland,

21 this latter goal of the Relocation Policies has been thrown by the wayside. And again, the fact that

22 the Commissioner established the policies without a formal amendment of the Constitution does

23 not remove that exercise of power from the ambit of the Constitution.

24              159.   Based on the foregoing and the facts and circumstances more fully set forth above,

25 the NFL Constitution, the Relocation Policies, and the Commissioner’s exercise of executive

26 power in establishing those policies, are collectively a binding, enforceable contract.
27 / / /

28 / / /

     916659.1                                          60                                3:18-cv-07444-JCS
                                  FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 65 of 88




 1                            (b)     Oakland was an Intended and Actual Third Party Beneficiary

 2              160.   The City of Oakland was an intended and actual third-party beneficiary of the NFL

 3 Constitution and the Relocation Policies. This point is underscored by the fact that the Relocation

 4 Policies first incorporated the same list of considerations from a U.S. Senate bill (S. 287)

 5 proposing to give relocation decisions to an arbitration panel and to take such decisions away from

 6 the NFL because of the “paramount concern” of “protect[ing] [] our cities, both cities which have

 7 professional sports franchises and wish to keep them, and cities which do not now have a franchise

 8 and wish to gain one.” (See supra ¶¶ 73-77).

 9              161.   Perhaps more significantly, the Relocation Policies adopted and incorporated the

10 same Statement of Principles negotiated between the NFL and Mayors’ Conference, which, among

11 other things, recognized that the Relocation Policies “should recognize both the private interest of

12 team owners . . . and public interest to enjoy the direct and indirect benefits of having a

13 professional sports franchise[,]” as “[c]ommunities, sports fans and taxpayers make a substantial

14 and valuable financial, psychological and emotional investment in their professional sports

15 team.” (See supra ¶¶ 78-81) (emphasis added). It is also worthwhile to note that Oakland has

16 always been a part of the Mayors’ Conference and sits on the Sports Committee, which negotiated

17 this Statement of Principles.

18              162.   Further, the Relocation Policies repeatedly mention Host Cities as an identifiable

19 set of intended beneficiaries: the phrases “home territory,” “home community,” “incumbent

20 community” or “stadium authority (if any) in the incumbent community” are used throughout

21 those Policies. (Exhibit 2 at pp. 1-5). This is no coincidence, as “home territory” is defined in

22 Article 4 of the NFL Constitution as “the city in which [any NFL] club is located and for which it

23 holds a franchise and plays its home games, and includes the surrounding territory to the extent of

24 75 miles in every direction from the exterior corporate limits of such city. . . .” (Exhibit 1 at

25 p. 15). As alleged above, it is no surprise that Host Cities are expressly named as intended

26 beneficiaries in the Policies given the Policies’ legislative history, as well as Defendants’ express
27 representations that the Policies were intended to benefit existing Host Cities. Further, Oakland is

28

     916659.1                                          61                                3:18-cv-07444-JCS
                                    FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 66 of 88




 1 specifically mentioned by name in the NFL Constitution in relation to “Home Territory.” (See

 2 Exhibit 1 at p. 12).

 3              163.   Further, an intended beneficiary exists where “the beneficiary would be reasonable

 4 in relying on the promise as manifesting an intention to confer a right” on the beneficiary.

 5 Restatement (Second) of Contracts, § 302 (1981). Oakland justifiably and reasonably relied on

 6 the Relocation Policies, which prohibited Defendants from ignoring the interests of Oakland and

 7 relocating a team simply to garner additional monies to the NFL and its member Clubs. The

 8 Policies were intended to offer certainty that NFL Clubs would stay committed to their home

 9 markets and that Host Cities would be guaranteed a fair and level playing field in any negotiations

10 regarding stadia and/or relocations. Given the history of the Relocation Policies (see supra ¶¶ 70-

11 86) – and the NFL’s position that the Policies would govern its relocation decisions – Oakland

12 justifiably relied on the contract in structuring its relationship with the Raiders.

13              164.   Indeed, as established herein, Oakland was an intended and actual third party

14 beneficiary: (1) Oakland, as an existing Host City, “would in fact benefit from the Relocation

15 Policies”; (2) “a motivating purpose . . . was to provide a benefit to [existing Host Cities, like

16 Oakland]”; and (3) permitting Oakland “to bring its own breach of contract action against

17 [Defendants] is consistent with the objectives of the [Relocation Policies] and the reasonable

18 expectations of [Defendants].” Goonewardene, 6 Cal. 5th at 830.

19                                    (i)    Oakland Benefited from the Relocation Policies

20              165.   It is clear that Oakland, as an existing Host City, would benefit from the Relocation

21 Policies as the Policies were meant to restrict the ability of the Raiders to leave Oakland for a new

22 Host City.

23              166.   Indeed, the Relocation Policies affirmatively state that each NFL Club’s “primary

24 obligation” is to “advance the interests of the NFL in its home territory.” (Exhibit 2 at p. 2

25 (emphasis added)). The Relocation Policies also declare that because “League policy favors stable

26 team-community relations, clubs are obligated to work diligently and in good faith to obtain and to
27 maintain suitable stadium facilities in their home territories, and to operate in a manner that

28

     916659.1                                           62                                 3:18-cv-07444-JCS
                                   FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 67 of 88




 1 maximizes fan support in their current home community.” (Id. (emphasis added)). The NFL’s

 2 interests in this regard are inextricably intertwined with the interests of the Host Cities.

 3              167.   As alleged herein, the Relocation Policies require the NFL and its Clubs to consider

 4 a number of factors in good faith that favor the team staying in the home territory, including, but

 5 not limited to:

 6                    “[t]he extent to which fan loyalty and support for the club has been demonstrated
                       during the team’s tenure in the current community;”
 7
                      “the willingness of the stadium authority or the community to remedy any
 8                     deficiencies in or to replace such facility, including whether there are legislative or
                       referenda proposals pending to address these issues; and the characteristics of the
 9                     stadium in the proposed new community”;
10                    “[t]he extent to which the club, directly or indirectly, received public financial
                       support by means of any publicly financed playing facility, special tax treatment,
11                     or any other form of public financial support and the views of the stadium authority
                       (if public) in the current community”;
12
                      “[t]he club’s financial performance, particularly whether the club has incurred net
13                     operating losses (on an accrual basis of accounting), exclusive of depreciation and
14                     amortization, sufficient to threaten the continued financial viability of the club, as
                       well as the club’s financial prospects in its current community”; and
15                    “[t]he degree to which the club has engaged in good faith negotiations . . . with
16                     appropriate persons concerning terms and conditions under which the club would
                       remain in its current home territory and afforded that community a reasonable
17                     amount of time to address pertinent proposals.”

18 (Emphasis added). Each of these factors supported the Raiders’ continued presence in Oakland,

19 and show that the clear wording of the policies was intended to benefit Oakland.

20              168.   Further, the Relocation Policies require that the Host City and the public (the fans)
21 be given notice of the desire to move and a right to comment thereon:

22                     1. The club must give the Commissioner written notice of the
                       proposed transfer, including the date on which the proposed
23                     relocation is to become effective, and publish the notice in
                       newspapers of general circulation within the incumbent
24
                       community. The notice must be filed no later than February 15 of
25                     the year in which the move is scheduled to occur. The League will
                       provide copies of the notice to governmental and business
26                     representatives of both the incumbent community and the
                       community to which the team proposes to move, as well as the
27                     stadium authority (if any) in the incumbent community (the
                       “interested parties”).
28

     916659.1                                            63                                  3:18-cv-07444-JCS
                                   FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 68 of 88




 1                     2. The notice must be accompanied by a “statement of reasons”
                       in support of the proposed transfer. The statement must
 2                     address each of the factors outlined in Part C below, and may
                       also identify and discuss any other relevant business factors that the
 3
                       club believes support its request to move. The Statement must also
 4                     include all of the material noted in Appendix One. . . .
                       4. Interested parties will have an opportunity to provide oral
 5                     and/or written comments regarding the proposed transfer,
 6                     including at a public hearing conducted by the League in the
                       community from which the team seeks to relocate; written
 7                     comments may be submitted within 15 days of the conclusion of
                       such hearing. . . .
 8
                       6. After any League vote on a proposed relocation, the League will:
 9                     i. publish, within 30 days of any relocation decision, a written
10                     statement of reasons in newspapers of general circulation within
                       the incumbent community setting forth the basis of its decision in
11                     light of the League’s rules and procedures for evaluating franchise
                       relocation; and
12
                       ii. deliver copies of its written statement of reasons to the local
13                     governments of the community from which the club seeks to
                       relocate and any sports authority or similar entity with jurisdiction
14                     over the stadium or facility from which the club seeks to relocate.
15 (Exhibit 2 at pp. 2-3 (emphasis added)).

16              169.   The good faith consideration of these factors provided protections and a sense of
17 security to Oakland. Defendants failed to consider these factors in good faith (if at all) in their

18 decision to relocate the Raiders to Las Vegas.

19              170.   Based on the foregoing, the Relocation Policies clearly provide a benefit to
20 Oakland as an existing Host City.

21                                    (ii)   A Motivating Purpose Behind the Relocation Policies was to
                                             Benefit Oakland as an Existing Host City
22

23              171.   As detailed in paragraphs 70 to 86 above, there can be no doubt that a motivating

24 purpose behind the Relocation Polices was to benefit existing Host Cities like Oakland.

25              172.   Defendants adopted the Relocation Policies in order to avoid antitrust liability and

26 regulation, but also to address the concerns expressed by U.S. Senators, Representatives and
27 mayors that existing Host Cities were not adequately protected from the threat of relocation. (See

28 supra ¶¶ 70-86).

     916659.1                                           64                                   3:18-cv-07444-JCS
                                   FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 69 of 88




 1              173.   In fact, Defendants admitted that a motivating purpose behind the incorporation of

 2 the Statement of Principles – which again was negotiated between the NFL and the Mayors’

 3 Conference – into the Relocation Policies was to “balance and protect the interest of the cities, the

 4 League and individual teams,” and “establish an orderly process, ensuring municipal interests will

 5 be heard and addressed, and that franchise moves occur only after exhausting all reasonable

 6 options in a team’s existing home territory.” (Supra ¶ 81).

 7              174.   These facts establish that a motivating purpose of the Relocation Policies was to

 8 benefit Oakland as an existing Host City.

 9                                   (iii)   Enforcement of the Relocation Policies Against Defendants
                                             by Oakland is Consistent With the Objectives of the
10                                           Relocation Polices and Defendants’ Reasonable Expectations
11              175.   As alleged herein, and as admitted by Defendants, one of the objectives of the
12 Relocation Polices (and of Defendants) was to protect the interests of existing Host Cities like

13 Oakland. Indeed, Defendants reaffirmed this objective in the Statement of Principles, where the

14 NFL stated its “commit[ment] to stable team-community relations” because “[s]tability is good for

15 fans, good for home cities and good for professional sports.” (See supra ¶ 80) (emphasis added).

16 Then in a letter submitted to the U.S. Senate, the NFL again states its “wish to maintain the

17 stability of economically viable franchises and to ensure a fair process to consider requests for

18 relocation.” (Supra ¶ 81). These are affirmative and contemporaneous statements by the NFL and

19 its representatives about Defendants’ stated objectives for the Relocation Policies, and cannot be

20 refuted by Defendants’ self-serving statements – after this lawsuit was brought – that their true

21 objective was to simply avoid antitrust liability. Clearly, these statements – made by Defendants

22 when the Relocation Policies were adopted – make clear that enforcement by an existing Host

23 City, like Oakland “will effectuate” Defendants’ “performance objectives” of “balanc[ing] and

24 protect[ing] the interest of the [existing Host] [C]ities, the League and individual teams.”

25 Goonewardene, 6 Cal. 5th at 830-831.

26              176.   Further, Defendants’ own statements make clear that Defendants reasonably
27 expected existing Host Cities like Oakland to bring suit when Defendants breached the Relocation

28 Policies. For example, in the Statement of Principles – again, a joint statement by the NFL and the

     916659.1                                          65                                3:18-cv-07444-JCS
                                  FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 70 of 88




 1 Mayors’ Conference – the NFL expressly recognized that the Relocation Policies would

 2 “recognize both the private interest of team owners to maintain a profitable business and public

 3 interest to enjoy the direct and indirect benefits of having a professional sports franchise.”

 4 (Exhibit 3 at 1 (emphasis added)). If that public interest was not recognized, as it was not here,

 5 Defendants must have reasonably expected that public interest – i.e., the existing Host City – to

 6 attempt to enforce its rights “to enjoy the direct and indirect benefits of having [an NFL team].”

 7              177.   Indeed, the Statement of Principles, as well as the NFL’s letter submitted to the

 8 U.S. Senate, confirm that the NFL recognized existing Host Cities as having certain rights and

 9 interests that needed to be protected, including:            the “substantial and valuable financial,

10 psychological and emotional investment in [the NFL team,]” and the “jobs, revenues and other

11 local economic development” generated by an NFL team.” (See supra ¶ 80). If – by violating the

12 Relocation Policies that were the “direct result” of discussions between the NFL and the Mayors’

13 Conference – such rights and interests were harmed, Defendants must have expected the existing

14 Host Cities to bring suit.

15              178.   Given these facts, the benefit conferred on Host Cities and the motivating purpose

16 behind the Relocation Policies are clear. As such, enforcement of the Policies by Host Cities on

17 Defendants is consistent with their objectives and reasonable. Without the threat of enforcement,

18 the Policies are not worth the paper they are printed on. And a contract should not be interpreted

19 to vitiate the very purpose for which it was formed.

20              179.   Of course, there is no better evidence that Defendants reasonably anticipated a suit

21 from Oakland for Defendants’ violation of the Relocation Policies in relocating the Raiders to Las

22 Vegas than the fact that Defendants required the Raiders to fully indemnify them from any such

23 suit when they approved the Raiders’ relocation to Las Vegas as alleged above.

24                            (c)     Defendants Breached the Relocation Policies and Oakland has
                                      Suffered and Will Suffer Damages as a Result of that Breach
25

26              180.   Despite the financial support and loyalty provided to the Raiders by Oakland and
27 Raider Nation, Defendants breached the Relocation Policies when they decided to relocate the

28 Raiders to Las Vegas.

     916659.1                                           66                                3:18-cv-07444-JCS
                                    FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 71 of 88




 1              181.   Pursuant to the NFL Constitution and the Relocation Policies, Defendants assumed

 2 direct obligations to Oakland. The express terms of the document (Exhibit 2 at p. 2) contradict

 3 Defendants’ assertion that the Relocation Policies are mere suggestions and not requirements:

 4                     Article 4.3 also confirms that no club has an “entitlement” to
                       relocate simply because it perceives an opportunity for enhanced
 5                     club revenues in another location. Indeed, League traditions
                       disfavor relocations if a club has been well-supported and
 6
                       financially successful and is expected to remain so. Relocation
 7                     pursuant to Article 4.3 may be available, however, if a club’s
                       viability in its home territory is threatened by circumstances that
 8                     cannot be remedied by diligent efforts of the club working, as
                       appropriate, in conjunction with the League Office, or if compelling
 9                     League interests warrant a franchise relocation.
10              182.   Further, pursuant to the NFL Constitution, and the Policies promulgated
11 thereunder, Defendants are obligated to “work diligently and in good faith to obtain and to

12 maintain suitable stadium facilities in [each NFL Club’s] home territor[y], and to operate in a

13 manner that maximizes fan support in their current home community.” That was not done here.

14              183.   As discussed in detail herein, the Relocation Policies heavily favor keeping an NFL
15 team in its home territory. Here, the factors counted against the Raiders relocating to Las Vegas,

16 including that:

17                    Raider Nation is considered one of the most loyal fan bases in the NFL, and has
                       demonstrated its fierce loyalty during the entire time that the Raiders have been in
18                     Oakland;
19                    Oakland was willing to remedy any deficiencies in the Coliseum and even
                       submitted a proposal to replace the Coliseum with a new stadium;
20
                      The Raiders received enormous public financial support, including through the
21                     publicly-financed Coliseum;
22                    The Raiders were financially successful with some of the best attendance in the
                       NFL; and
23
                      The Raiders did anything but engage in good faith negotiations with Oakland.
24

25 Defendants still decided to relocate the Raiders to Las Vegas in breach of the Relocation Policies.

26              184.   In vesting the Commissioner with authority to interpret the bylaws and “establish
27 policy and procedure,” (Exhibit 1, art. 8.5), the bylaws are amenable to interpretation under which

28

     916659.1                                           67                                3:18-cv-07444-JCS
                                   FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 72 of 88




 1 they bind member teams to the Commissioner’s interpretations and policies, such that breach of a

 2 policy established under article 8.5 can be enforced as a breach of the bylaws themselves.

 3              185.   Defendants had contractual obligations, but instead, they colluded to facilitate the

 4 Raiders’ move before and during the time period in which negotiations (in which Oakland

 5 participated in good faith) were taking place. In contrast, Oakland made significant efforts to

 6 satisfy the Relocation Policies’ requirements, which should have disallowed the Raiders’ move.

 7              186.   After promising existing Host Cities that they would be rewarded for support and

 8 loyalty, Defendants breached that promise and intentionally interfered with Oakland’s economic

 9 interests in hosting an NFL team. Defendants’ actions were undertaken with a conscious disregard

10 of the rights of Oakland, and – as a direct and proximate result of Defendants’ breach of the

11 Relocation Policies – Oakland, as an intended beneficiary of those Policies, has been deprived of a

12 professional football franchise and all of its benefits, damaging Oakland in an amount to be

13 determined at trial.

14              187.   That breach has caused, and will cause, damages to Oakland, including, but not

15 limited to, the loss of its financial investment in the Raiders, the lost income generated by the

16 Raiders’ games at the Coliseum, lost tax revenue and a devaluation of the Coliseum property.

17 Additionally, Oakland will be damaged by the increase in expenses it will incur as a direct result

18 of the Raiders’ relocation. For example, once the Raiders are gone and no longer generating

19 revenue within the City, Oakland will be responsible for the service of the debt incurred solely for

20 the benefit of the Raiders.

21              F.     The Relevant Market Applicable To Defendants’ Misconduct

22              188.   Cities, counties, and other political jurisdictions spend considerable money and

23 effort trying to attract major professional sports teams in the belief that these teams will generate

24 direct payments to local government, economic benefits to the community, media impact

25 (effectively showcasing the community to other parts of the country and world), and provide a

26 public consumption benefit (quality of life offerings) or psychic impact for local residents. This
27 often includes investments in the hundreds of millions of dollars to help construct state-of-the-art

28

     916659.1                                           68                                3:18-cv-07444-JCS
                                   FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 73 of 88




 1 stadiums and training facilities, and the necessary infrastructure to support these stadiums and

 2 facilities.

 3              189.   The relevant market in this action is the market for hosting NFL teams. The

 4 consumers in this market are all Host Cities offering, and all cities and communities that are

 5 willing to offer (i.e., potential Host Cities), home stadia and other support to major league

 6 professional football teams in the geographic United States. The product in this market is the NFL

 7 team, as a hosted entity.

 8              190.   This market has been recognized time and again by courts (Raiders I), legislative

 9 bodies (supra ¶¶ 74, 75, and 84), economists (supra ¶¶ 53, 55, and 62) and the NFL itself in its

10 negotiations with the Mayors’ Conference (see Exhibit 3). For decades, courts, politicians and

11 other commentators have recognized that a market exists for hosting NFL teams and that cities and

12 communities are the consumers in that market. Denying that a market exists here is denying what

13 many observers have seen with their own eyes since at least 1966.

14              191.   Moreover, the NFL agrees. Not only did it negotiate with cities for the issuance of

15 the Statement of Principles, in Raiders I, it conceded that a hosting market exists. The NFL

16 simply tried – and failed – to argue that the market should not be limited to just professional

17 football:

18                     The L.A. Coliseum claims the relevant market is stadia offering
                       their facilities to NFL teams (the product market) in the United
19                     States (the geographic market). The NFL agrees with this
                       geographic market, but argues the product market involves cities
20
                       competing for all forms of stadium entertainment, including NFL
21                     football teams.

22 726 F.2d at 1393 (emphasis added). As is the case here, the Los Angeles Coliseum was owned by

23 a political entity, the Los Angeles Coliseum Commission, Inc. Here, the Oakland Coliseum is

24 jointly owned by two political entities, Oakland and Alameda County, and managed by the

25 Authority (which is controlled by Oakland and Alameda County). In Raiders I, the owner of the

26 stadium sued; here also, the owner of the stadium has sued.
27              192.   As the Ninth Circuit recognized in L.A. Mem’l Coliseum Comm’n v. Nat’l Football
28 League (“Raiders II”), 791 F.2d 1356 (9th Cir. 1986), the jury in that case concluded that there are

     916659.1                                          69                                3:18-cv-07444-JCS
                                   FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 74 of 88




 1 no reasonably interchangeable products or services for NFL football teams in the Host City/stadia

 2 market. As the Ninth Circuit recently recognized (In re Sunday Ticket Antitrust Litig., 2019 WL

 3 3788253, at *12 (citing Raiders II)), NFL football is a unique product and no other form of sports

 4 competition or entertainment competes with it. There is no other major professional football

 5 league in the United States, although some have tried and failed. The Canadian Football League

 6 (“CFL”) is no substitute for the NFL and even to the extent the CFL has made limited attempts to

 7 enter the United States, those efforts have failed. NFL football is a unique product, as recognized

 8 in Los Angeles Memorial Coliseum. Defendants wholly control the process of establishing NFL

 9 teams, their locations, and the stadia in which they play. If a Host City, or a potential Host City,

10 does not abide by the process controlled by Defendants, then they stand to lose their franchise or

11 not get selected as a location. Those Host Cities cannot go elsewhere. For example, an NFL Host

12 City faced with the situation that Oakland now faces cannot shift its host status to another

13 professional sport like Major League Baseball because there is no substitute for NFL football.

14              193.   The relevant product in the Host City/stadia market is the presence of an NFL team.

15 As noted above, NFL teams need hosts, and actual or potential Host Cities (with existing or

16 potential stadia) need NFL teams. The analogy to a landlord and tenant is not perfect, but it helps

17 to explain the relationship between the producer of the product (the NFL) and the host of the

18 product (here, Oakland).

19              194.   With respect to the geographic market, the vast majority of demand for the NFL is

20 in the United States, and the teams are located in the United States. Despite some games now

21 being played abroad, no NFL team has based itself in a foreign city, and at the time of the

22 anticompetitive conduct alleged herein, the United States market dominated professional football,

23 and there was no substitute outside of the United States. Moreover, the CFL’s efforts to enter the

24 United States (including a Las Vegas team in the mid-1990s) have all fallen flat. Even the

25 coverage of the CFL by U.S. networks is relegated to a far distant third behind NFL and college

26 football.
27 / / /

28 / / /

     916659.1                                          70                                3:18-cv-07444-JCS
                                   FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 75 of 88




 1              195.   Saint Alphonsus Medical Center-Nampa Inc. v. St. Luke’s Health System Ltd., 778

 2 F.3d 775 (9th Cir. 2015) – a case decided after trial – does not figure into the market at issue here.

 3 In Saint Alphonsus, the Ninth Circuit recognized:

 4                     A common method to determine the relevant geographic market,
                       and the one used by the district court, is to find whether a
 5                     hypothetical monopolist could impose a “small but significant
                       nontransitory increase in price” (“SSNIP”) in the proposed market.
 6
                       See Theme Promotions, 546 F.3d at 1002; see also In re Se. Milk
 7                     Antitrust Litig., 739 F.3d 262, 277-78 (6th Cir. 2014 (describing the
                       relevant geographic market as one in which “buyers ... respond to a
 8                     SSNIP by purchasing regardless of the increase”); U.S. Dep’t of
                       Justice & FTC, Horizontal Merger Guidelines (“Merger
 9                     Guidelines”) § 4 (2010). If enough consumers would respond to a
                       SSNIP by purchasing the product from outside the proposed
10
                       geographic market, making the SSNIP unprofitable, the proposed
11                     market definition is too narrow.

12 778 F.3d at 784 (footnote and citation omitted). How would Oakland attract a professional

13 football team to the Coliseum from “outside the proposed geographic market” – i.e., the United

14 States? There are no such teams. The only premium professional football teams in the world are

15 in the NFL, which is limited to the United States. Further, the NFL controls entry into the league;

16 even if a professional football team existed in Scotland and that team agreed to play in the

17 Coliseum, whom would they play?

18              196.   The NFL has a monopoly in the market for choosing Host Cities for professional
19 football teams. As the Ninth Circuit has recently recognized, there are no market substitutes for

20 NFL teams. None of the business that Oakland might be able to attract to the Coliseum site is a

21 substitute for, or reasonably interchangeable with, the Raiders.

22              G.     Defendants’ Conduct Has Injured Competition
23              197.   In a competitive market, actual and potential Host Cities (often with investing
24 private interests) could build or renovate stadia for the purposes of hosting professional football

25 teams, and they would be able to compete to host an NFL club on a level playing field. However,

26 the NFL has complete control over professional football, and Defendants have agreed to strictly
27 limit the number and location of NFL franchises to maintain that power. Thus, even if a Host City

28 and/or private investor built a new stadium and had the capital and infrastructure to operate an

     916659.1                                           71                                3:18-cv-07444-JCS
                                   FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 76 of 88




 1 NFL franchise, they could not obtain an NFL team without a collective decision by the cartel and

 2 the requisite cartel payments to Defendants. In fact, as Robert Kraft noted, it is highly unlikely

 3 that the NFL will grant any more expansion teams to anyone. (See supra ¶¶ 59, 67, and 135).

 4              198.     As a result of the artificially restricted supply in the market of professional football

 5 teams, Defendants have caused excess demand among actual and potential Host Cities for an NFL

 6 franchise.          Defendants then capitalize on their complete market power by charging supra-

 7 competitive prices to participate in the market. Those who will not pay are boycotted.

 8              199.     As a result of Defendants’ conduct, many actual or potential Host City participants

 9 cannot realistically participate in the professional football market even though there is, or would

10 be, considerable interest in their communities in hosting an NFL franchise. In a consumer-driven,

11 competitive market, more teams would exist, and more cities would have the opportunity to host

12 an NFL team. Competition has been directly impacted by Defendants’ decision to restrict supply

13 and deny consumers, both host cities and fans, the ability to participate in the relevant NFL

14 market.

15              H.       Defendants’ Anticompetitive Conduct Has Injured Plaintiff

16              200.     Defendants consciously joined and participated in the conspiracy by violating the

17 Relocation Policies, directing, supporting, and approving the Raiders’ relocation to Las Vegas

18 (including but not limited to voting and collecting the relocation fee), and boycotting Oakland as a

19 Host City for an NFL Club. Such collusive conduct has been enormously injurious to Oakland as

20 outlined below.

21                       1.     Lost Investment Value

22              201.     Oakland, like any business entity, has invested monies in hosting the Raiders.

23 Now, with Defendants’ decision to boycott, Oakland is effectively out of business. Accordingly,

24 part of Oakland’s damages is the loss of investments it made in a reasonable belief that the Raiders

25 would comply with applicable laws, and the Relocation Policies, and remain in Oakland.

26              202.     For example, Oakland has borrowed tens of millions of dollars to assist the Raiders

27 in their play at the Coliseum and to make necessary renovations to that Coliseum that are directly

28 associated with the Raiders’ presence. These investments were structured to be repaid through

     916659.1                                              72                                  3:18-cv-07444-JCS
                                     FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 77 of 88




 1 revenues collected as result of the Raiders’ presence, including rents for use of the Coliseum and

 2 monies made at Raiders’ home games. Without these revenue sources, Oakland will now have to

 3 repay these debts.

 4              203.   Oakland has also provided the Raiders with tens of millions of dollars for the

 5 construction of a training facility and for operating expenses. These amounts were meant to be

 6 paid back by monies earned during Raiders games from, among other things, parking and

 7 concession revenues.

 8                     2.     Lost Income

 9              204.   Oakland collected monies from each Raiders ticket for the express purpose of

10 funding education in Oakland. Oakland will also soon lose the rental monies it receives from the

11 Raiders for use of the Coliseum property.

12              205.   Further, as discussed supra, Oakland issued millions of dollars of bonds to renovate

13 the Coliseum at the request of Defendants and it was understood by Defendants and Oakland that

14 such bonds would be paid back by income generated from Raiders games at the Coliseum. With

15 no such games, there is no income to pay back those bonds, and the remaining debt on those bonds

16 will be a complete loss for Oakland.

17                     3.     Lost Tax Revenues

18              206.   Oakland has collected and will now lose significant tax revenues associated with

19 Raiders games (e.g., tax revenues from ticket sales, concessions, stadium parking, player

20 compensation, and merchandising). To deny that a loss of tax revenues is proximately caused by

21 Defendants’ conduct is to deny the reality of the entire Host City-NFL team relationship.

22 Numerous commentators have recognized that increased tax revenues are a direct benefit of

23 hosting a sports franchise. See, e.g., Major League Losers, at 152-153; John Wunderli, Squeeze

24 Play: The Game of Owners, Cities, Leagues and Congress, 5 MARQ. SPORTS L. J. 83, 91 (1994).

25              207.   It is therefore not surprising that the prospect of increased tax revenues is a core

26 consideration in the Host City-NFL team relationship and results in NFL teams receiving far better
27 public subsidy packages than they would otherwise receive.               For example, the Mayor of

28 Henderson, the city in which the Las Vegas stadium is currently being built for the Raiders, is a

     916659.1                                           73                                3:18-cv-07444-JCS
                                   FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 78 of 88




 1 big fan of expected “tax revenues” and has used tax revenues and job increases to justify the

 2 subsidies and below-market rate land sale it has given to the Raiders. See “The $6 million men:

 3 Raiders get big discount on Henderson Land,” The Las Vegas Sun (Jan. 3, 2018).

 4              208.   Tax revenues impact the whole structure of a Host City-sports team relationship

 5 and result in sports teams receiving significant financial benefits that they otherwise would not

 6 have received. To deny the recovery of lost tax revenues would allow professional sports teams,

 7 like the Raiders, to reap the taxpayer-financed benefits derived from the prospects of tax revenues,

 8 but then claim immunity from liability when their unlawful conduct injures the Host Cities that

 9 provided those benefits.

10              209.   The decision in Hawaii v. Standard Oil Co. of Calif., 405 U.S. 251 (1972) is not to

11 the contrary. In fact, the majority opinion in that case never mentions “tax revenues” and never

12 reaches the issue of damages proximately caused by violations of the antitrust laws. Instead,

13 Hawaii stands for a simple proposition: political entities cannot sue in parens patriae for general

14 damages to their citizens or economies. The issue in Hawaii was standing, not what damages

15 antitrust violations proximately cause:

16                     Every violation of the antitrust laws is a blow to the free-enterprise
                       system envisaged by Congress. See Northern Pacific R. Co. v.
17                     United States, 356 U.S. 1, 4, 78 S.Ct. 514, 517, 2 L.Ed.2d 545
                       (1958). This system depends on strong competition for its health
18
                       and vigor, and strong competition depends, in turn, on compliance
19                     with antitrust legislation. In enacting these laws, Congress had
                       many means at its disposal to penalize violators. It could have, for
20                     example, required violators to compensate federal, state, and local
                       governments for the estimated damage to their respective economies
21                     caused by the violations. But, this remedy was not selected.
                       Instead, Congress chose to permit all persons to sue to recover three
22
                       times their actual damages every time they were injured in their
23                     business or property by an antitrust violation. By offering potential
                       litigants the prospect of a recovery in three times the amount of their
24                     damages, Congress encouraged these persons to serve as ‘private
                       attorneys general.’ See, e.g., Zenith Radio Corp. v. Hazeltine
25                     Research, Inc., 395 U.S. 100, 130-131, 89 S. Ct. 1562, 1580-1581,
                       23 L.Ed. 129 (1969); Perma Life Mufflers, Inc. v. International
26
                       Parts Corp., 392 U.S. 134, 147, 88 S.Ct. 1981, 1988-1989, 20 L.Ed.
27                     982 (1968) (Fortas, J., concurring in result).

28 / / /

     916659.1                                            74                                 3:18-cv-07444-JCS
                                   FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 79 of 88




 1                     Thus, § 4 permits Hawaii to sue in its proprietary capacity for three
                       times the damages it has suffered from respondents’ alleged antitrust
 2                     violations. The section gives the same right to every citizen of
                       Hawaii with respect to any damage to business or property. Were
 3
                       we, in addition, to hold that Congress authorized the State to recover
 4                     damages for injury to its general economy, we would open the door
                       to duplicative recoveries.
 5                     A large and ultimately indeterminable part of the injury to the
 6                     ‘general economy,’ as it is measured by economists, is no more than
                       a reflection of injuries to the ‘business or property’ of consumers,
 7                     for which they may recover themselves under § 4. Even the most
                       lengthy and expensive trial could not in the final analysis, cope with
 8                     the problems of double recovery inherent in allowing damages for
                       harm both to the economic interests of individuals and for the quasi-
 9
                       sovereign interests of the State. At the very least, if the latter type of
10                     injury is to be compensable under the antitrust laws, we should insist
                       upon a clear expression of a congressional purpose to make it so,
11                     and no such expression is to be found in § 4 of the Clayton Act.

12                     Like the lower courts that have considered the meaning of the words
                       ‘business or property,’ we conclude that they refer to commercial
13                     interests or enterprises. . . . When the State seeks damages for
                       injuries to its commercial interests, it may sue under § 4. But where,
14                     as here, the State seeks damages for other injuries, it is not properly
                       within the Clayton Act.
15

16 405 U.S. at 262-264 (footnote omitted). Hawaii expressly states that Section 4 of the Clayton Act

17 “permits Hawaii to sue in its proprietary capacity for three times the damages it has suffered from

18 respondents’ alleged antitrust violations.” Id. at 262. That is exactly what Oakland is doing here.

19 Hawaii places no limitation whatsoever on what damages flow from antitrust injury to Hawaii,

20 Oakland, or any other political entity suing in its “proprietary capacity.”

21              210.   A blanket rule that a Host City could not recover lost tax revenues would provide

22 professional sports teams with a huge anticompetitive advantage, and an additional incentive to

23 violate the antitrust laws. Proximate cause incorporates basic concepts of foreseeability and

24 reasonable expectations. The idea is that if a party engages in unlawful conduct, the parties

25 injured by such conduct can recover their foreseeable damages. Such rules deter unlawful conduct

26 by sending the message that the perpetrator of unlawful conduct will have to pay, and pay fully,
27 for that conduct. Denying Oakland lost tax revenues would violate these basic proximate cause

28

     916659.1                                             75                                   3:18-cv-07444-JCS
                                    FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 80 of 88




 1 considerations by allowing professional sports teams to avoid responsibility for an enormous part

 2 of the foreseeable injury inflicted by their unlawful conduct in the Host City marketplace.

 3                     4.     Devaluation of the Coliseum Property

 4              211.   Oakland has also suffered significant losses from the devaluation of the Coliseum

 5 property; with no hope of ever hosting an NFL team, that property has lost considerable value.

 6 Among other things, as a direct result of the Raiders’ relocation, Oakland will suffer from

 7 increased costs such as debt service (Oakland now must pay the debt service for the Authority in

 8 the absence of the Raiders) and increased maintenance costs of the Coliseum. As noted above, in

 9 a competitive professional football market, the Raiders would still be playing in the Coliseum,

10 with negotiated renovations.

11              212.   Further, that Defendants’ anticompetitive conduct compelled Oakland to propose a

12 new Coliseum does not change the analysis.                Oakland’s proposal was a response to

13 anticompetitive demands. Defendants cannot benefit from their own anticompetitive behavior.

14              213.   The “new” Coliseum was meant to occupy the same location and simply replace

15 the current Coliseum. The Coliseum is more than just a building: it is a 155-acre property

16 specifically designed to host sports teams, which includes significant improvements for that

17 purpose (e.g., parking and a dedicated BART (Bay Area Rapid Transit) stop).

18              214.   The Ninth Circuit Court of Appeals’ decision in City of Rohnert Park v. Harris,

19 601 F.2d 1040 (9th Cir. 1979), does not limit Oakland’s damages for the Coliseum property. In

20 that case, the City of Rohnert Park, in an effort to develop a regional shopping center, designated

21 certain city land as a commercial zone suitable for development. The City of Rohnert Park owned

22 two parcels within that commercial zone. Defendants decided to construct a regional shopping

23 center in the neighboring town of Santa Rosa as part of an urban renewal project, and the City of

24 Rohnert Park alleged, inter alia, antitrust violations under sections 1 and 2 of the Sherman Act

25 based on defendants’ “attempt to monopolize retail merchandise space in the Santa Rosa trade

26 area.” Id. at 1042-1043. The Ninth Circuit held that Rohnert Park failed to allege a cognizable
27 injury because the City’s proprietary interest in the commercial zone was speculative (i.e., it was

28 not clear that the two parcels of land owned by the City would have actually been a part of a

     916659.1                                          76                               3:18-cv-07444-JCS
                                  FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 81 of 88




 1 shopping center because part of the property was designated for non-commercial purposes,

 2 including a library and a waste water facility). Id. at 1044-1045. Even if Rohnert Park did have a

 3 property interest, the court held that Rohnert Park failed to show proximate causation because it

 4 did not “ma[k]e a sufficient showing that, absent the alleged antitrust violations by appellees, its

 5 commercial area would have been selected as a site for shopping center development.” Id. at

 6 1045.         The court reasoned that Rohnert Park could not rely on the “remote possibility,

 7 unsubstantiated by allegations of fact, that their situation might have been better had respondents

 8 acted otherwise.” Id. (quoting Warth v. Seldin, 422 U.S. 490, 507 (1975)). See also City of San

 9 Jose v. Office of the Comm’r of Baseball, 2013 WL 5609346, at *11-12 (N.D. Cal. Oct. 11, 2013).

10              215.   Here, there is no speculation. Oakland owns the Coliseum. The Raiders had

11 already chosen the Coliseum as an appropriate home stadium in 1996 and played in the Coliseum

12 for decades; indeed, the Raiders have chosen to continue to play at the Coliseum until the new

13 stadium in Las Vegas is ready because Mark Davis had no other options. There is no speculation

14 about the suitability of the Coliseum as a sports venue.

15              216.   In addition, there is no speculation about what would have happened here if the

16 NFL and Raiders had complied with their own relocation agreements. Under the Relocation

17 Policies – Policies adopted for the express benefit of Host Cities like Oakland and to avoid

18 anticompetitive behavior – there is no doubt that the Raiders would still be playing at the

19 Coliseum property. Once again, there is no speculation here, only anticompetitive behavior.

20              217.   Oakland, as an owner of the Coliseum and the Host City of the Raiders, is the party

21 injured by Defendants’ antitrust violations. The losses discussed above are losses that Oakland –

22 and not any proxy like the Authority – suffered and will suffer directly. Oakland is losing the

23 value of the Coliseum site; Oakland is losing tax revenues; Oakland is losing Raiders-generated

24 income; and Oakland is losing the significant sums it has invested in the Raiders. Although the

25 Authority manages the Coliseum site for Oakland, Oakland is the entity with the economic interest

26 in that site and, accordingly, is the entity that suffers from losses related to that site.
27 / / /

28 / / /

     916659.1                                           77                                   3:18-cv-07444-JCS
                                   FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 82 of 88




 1 VI.          CAUSES OF ACTION

 2                         COUNT I: Violation of the Sherman Act (15 U.S.C. § 1)

 3              218.   Plaintiff incorporates by reference the preceding paragraphs of this Complaint as if

 4 fully restated herein.

 5              219.   There is a relevant market for the hosting of professional football teams in the

 6 United States, as alleged above. Within this market, Defendants have violated Section 1 of the

 7 Sherman Act (15 U.S.C. § 1), by engaging in a contract, combination or conspiracy in restraint of

 8 trade and interstate commerce, the nature and effect of which is to restrict the ability of Plaintiff

 9 and other Host Cities to maintain and sponsor an NFL Club at competitive prices.

10              220.   Through their unlawful contract, combination or conspiracy to restrain trade and

11 interstate commerce, Defendants have imposed anticompetitive prices and complete control on the

12 market for hosting an NFL Club by offering Host Cities a Hobson’s choice: pay the enormous

13 demands associated with publicly financed new and renovated stadia or lose your NFL Club.

14 These demands have forced municipalities like Plaintiff – cities and counties that cannot pay the

15 supra-competitive price of the NFL’s demands for new and renovated stadia – out of the market

16 for NFL franchises, as evidenced by the Raiders’ relocation to Las Vegas. Indeed, as a result of

17 Defendants’ boycott, refusal to deal and unlawful price-fixing scheme, Oakland lost not only the

18 Raiders, but also any chance to host an NFL team in the future. In a competitive marketplace,

19 Defendants could not have successfully demanded these supra-competitive prices and the Raiders

20 would be staying in Oakland.

21              221.   Defendants’ unlawful contract, combination or conspiracy in restraint of trade and

22 interstate commerce operates as a group boycott (or refusal to deal) and unlawful horizontal price

23 fixing scheme.

24              222.   Defendants’ boycott and refusal to deal scheme constitute an unreasonable restraint

25 of trade. First, Defendants have complete control over the relevant market, the hosting of NFL

26 Clubs.        Second, the clear objective of Defendants’ misconduct is to freeze the number of

27 competitive professional football teams and to increase Defendants’ profits, voting in favor of

28 relocations in direct opposition to the Relocation Policies in order to collect exorbitant relocation

     916659.1                                           78                                3:18-cv-07444-JCS
                                   FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 83 of 88




 1 fees and supra-competitive prices paid by wealthier Host Cities, as well as share in the supra-

 2 competitive revenue generated by such relocations. Third, Defendants’ group boycott and refusal

 3 to deal is not necessary for the production of professional football or the achievement of any pro-

 4 competitive NFL objective.

 5              223.   Defendants’ conduct is also an unlawful horizontal price-fixing scheme.         By

 6 artificially constraining the supply of NFL teams, Defendants create anti-competitive scarcity

 7 which they then use to drive up the price for participating in the market for hosting NFL teams.

 8 These supra-competitive prices include massive public subsidies for new or renovated stadia,

 9 below market prices for land purchases for stadia, and below market rent for use of those stadia.

10              224.   Each of Defendants is a participant in this unlawful contract, combination, or

11 conspiracy.

12              225.   As a result of Defendants’ violations of the Sherman Act, Plaintiff has suffered

13 injury from the impending loss of the Raiders and the income generated by the Raiders’ presence

14 at the Coliseum. These losses, as alleged above, current and future, are significant and were

15 directly caused by Defendants’ unlawful restraint of trade.

16              226.   Further, Defendants’ group boycott, refusal to deal and unlawful price-fixing

17 scheme has resulted in enormous profits for each of the NFL Clubs, including, but not limited to,

18 monetary concessions from Las Vegas and inflated stadium revenue enjoyed by the Raiders, and

19 all other NFL Clubs sharing in the relocation fee assessed on the Raiders, and the increased

20 revenue from television rights in a new geographic territory, new merchandising rights and game

21 receipts from a new ultra-luxury stadium. The policies underlying the Sherman Act, and the

22 federal proscription of anticompetitive behavior (including group boycotts), demands that these

23 illicit profits be disgorged.

24              227.   Accordingly, Plaintiff is entitled to a judgment of damages against Defendants,

25 jointly and severally, in an amount to be determined at trial. Further, under Section 15 of the

26 Sherman Act, Plaintiff seeks a trebling of their damages.
27              228.   In addition, or alternatively, Plaintiff is entitled to a judgment of disgorgement

28 against Defendants in an amount to be determined at trial.

     916659.1                                          79                                3:18-cv-07444-JCS
                                   FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 84 of 88




 1              229.   Further, Plaintiff, as a boycotted Host City, is entitled to an Order of this Court

 2 declaring that Defendants’ (a) boycott of Oakland and refusal to comply with their own Relocation

 3 Policies, and (b) redistribution of the resulting ill-gotten supra-competitive gains through

 4 artificially set relocation fees to all NFL Clubs, and the supra-competitive revenue generated by

 5 the relocation, as a quid pro quo for breaching the terms of those Policies, amount to an

 6 unreasonable restraint on trade and interstate commerce and a violation of the antitrust laws.

 7                         COUNT II: Breach of Contract (Cal. Civ. Code § 1559)

 8              230.   Plaintiff incorporates by reference the preceding paragraphs of this Complaint as if

 9 fully restated herein.

10              231.   Pursuant to California Civil Code section 1559, “[a] contract, made expressly for

11 the benefit of a third person, may be enforced by him at any time before the parties thereto rescind

12 it.”

13              232.   The NFL Constitution (see Exhibit 1) and the Relocation Policies promulgated

14 pursuant to Section 4.3 of the NFL Constitution (see Exhibit 2) are collectively a binding,

15 enforceable contract among the NFL Clubs. The Relocation Policies, as a binding contract, were

16 made expressly for the benefit of Host Cities, and, as the Policies favor keeping NFL teams in

17 home territories, Oakland benefited from the Relocation Policies.

18              233.   Oakland, as the Host City for the Raiders, is an express and intended beneficiary of

19 the NFL Constitution and Relocation Policies. Indeed, it is clear from the drafting history of the

20 Relocation Policies and Defendants’ public statements that a motivating purpose for the

21 Relocation Policies was to protect the interests of existing Host Cities. For example, in the

22 Statement of Principles issued by the Mayors’ Conference and the NFL, the parties stated that the

23 Relocation Policies “should recognize both the private interest of team owners . . . and public

24 interest to enjoy the direct and indirect benefits of having a professional sports franchise[,]” as

25 “[c]ommunities, sports fans and taxpayers make a substantial and valuable financial,

26 psychological and emotional investment in their professional sports team.”                    An NFL

27 representative also confirmed that the Relocation Policies were adopted to “balance and protect

28 the interest of the cities, the League and individual teams,” and “establish an orderly process,

     916659.1                                           80                                3:18-cv-07444-JCS
                                   FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 85 of 88




 1 ensuring municipal interests will be heard and addressed, and that franchise moves occur only

 2 after exhausting all reasonable options in a team’s existing home territory.”

 3              234.   These statements, among others, also demonstrate that one of the NFL’s objectives

 4 in promulgating the Relocation Policies was to protect the interests and investments of existing

 5 Host Cities, and thus, it would be reasonable to expect that existing Host Cities, like Oakland,

 6 would bring claims against Defendants for breaches of these Policies. Indeed, Defendants must

 7 have expected this lawsuit by Oakland, as it required full indemnification from the Raiders prior to

 8 voting for the relocation to Las Vegas.

 9              235.   Pursuant to the NFL Constitution, and the Policies promulgated thereunder,

10 Defendants assumed direct obligations to Plaintiff, including, but not limited to, the obligation to

11 “work diligently and in good faith to obtain and to maintain suitable stadium facilities in [each

12 NFL Club’s] home territor[y], and to operate in a manner that maximizes fan support in their

13 current home community.” As to the Raiders’ desire to relocate, Defendants also had obligations

14 to consider:

15                    “[t]he extent to which fan loyalty and support for the club has been demonstrated
                       during the team’s tenure in the current community”;
16
                      “the willingness of the stadium authority or the community to remedy any
17                     deficiencies in or to replace such facility, including whether there are legislative or
                       referenda proposals pending to address these issues; and the characteristics of the
18                     stadium in the proposed new community”;
19                    “[t]he extent to which the club, directly or indirectly, received public financial
                       support by means of any publicly financed playing facility, special tax treatment, or
20                     any other form of public financial support and the views of the stadium authority (if
                       public) in the current community”;
21
                      “[t]he club’s financial performance, particularly whether the club has incurred net
22                     operating losses (on an accrual basis of accounting), exclusive of depreciation and
23                     amortization, sufficient to threaten the continued financial viability of the club, as
                       well as the club’s financial prospects in its current community”; and
24                    “[t]he degree to which the club has engaged in good faith negotiations . . . with
25                     appropriate persons concerning terms and conditions under which the club would
                       remain in its current home territory and afforded that community a reasonable
26                     amount of time to address pertinent proposals.”

27 / / /

28 / / /

     916659.1                                            81                                  3:18-cv-07444-JCS
                                   FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 86 of 88




 1 All of these factors supported the Raiders’ continued presence in Oakland, including the Raiders

 2 utter failure to negotiate with Oakland in good faith, and yet, Defendants decided to relocate the

 3 Raiders to Las Vegas. These acts constituted breaches of the Relocation Policies.

 4              236.   As a direct and proximate result of Defendants’ breach of the Relocation Policies,

 5 Plaintiff – as an intended beneficiary of those Policies – has been deprived of a professional

 6 football franchise and all of its benefits, damaging Plaintiff in an amount to be determined at trial.

 7                         COUNT III: Unjust Enrichment Under California Law

 8              237.   Plaintiff incorporates by reference the preceding paragraphs of this Complaint as if

 9 fully restated herein.

10              238.   Alternatively, in the event that it is determined there was no valid contract, Plaintiff

11 brings the instant claim for Unjust Enrichment.

12              239.   As a result of their unlawful and inequitable conduct described above, Defendants

13 have and will continue to benefit and be unjustly enriched as a direct result of their collusive

14 actions to the detriment of Plaintiff.

15              240.   Plaintiff is entitled to the amount of Defendants’ ill-gotten gains resulting from

16 their unlawful, unjust, and inequitable conduct, and are entitled to reimbursement thereof.

17              241.   The economic benefit Defendants derived is a direct and proximate result of

18 Defendants’ unlawful practices.

19              242.   The financial benefits Defendants derived rightfully belong to Plaintiff.

20 Defendants have retained these benefits bestowed upon them under inequitable and unjust

21 circumstances at the expense of Plaintiff. Defendants were enriched by their illegal activities at

22 the expense of Plaintiff and thus, Defendants should be ordered to make restitution for the benefit

23 of Plaintiff because it would be unjust to allow Defendants to retain the benefits.

24 VII.         PRAYER FOR RELIEF

25              WHEREFORE, Plaintiff City of Oakland respectfully requests that the Court enter

26 judgment against Defendants and grant the following relief:
27              1.     On Count One of the Complaint, (a) judgment in favor of Plaintiff and against

28 Defendants, jointly and severally, in an amount to be determined at trial and trebled pursuant to 15

     916659.1                                            82                                  3:18-cv-07444-JCS
                                   FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 87 of 88




 1 U.S.C. § 15, and/or disgorgement in an amount to be determined at trial; and (b) an Order of the

 2 Court declaring that Defendants’: (i) boycott of Oakland and refusal to comply with their own

 3 Relocation Policies, and (ii) redistribution of the resulting ill-gotten supra-competitive gains

 4 through artificially set relocation fees to all NFL Clubs, and the supra-competitive revenue

 5 generated by the relocation, as a quid pro quo for breaching the terms of those Policies, amount to

 6 an unreasonable restraint on trade and interstate commerce and a violation of the antitrust laws;

 7              2.   On Count Two of the Complaint, judgment in favor of Plaintiff and against

 8 Defendants, jointly and severally, in amount to be determined at trial;

 9              3.   On Count Three of the Complaint, a judgment in favor of Plaintiff and against

10 Defendants, jointly and severally, in amount to be determined at trial;

11              4.   An award to Plaintiff of its costs, including reasonable attorneys’ fees, in

12 prosecuting this action; and

13              5.   Any other relief to which Plaintiff may be entitled as a matter of law or equity, or

14 which the Court determines to be just and proper.

15 / / /

16 / / /

17 / / /

18 / / /

19 / / /

20 / / /

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /

     916659.1                                         83                                3:18-cv-07444-JCS
                                 FIRST AMENDED COMPLAINT FOR DAMAGES
        Case 3:18-cv-07444-JCS Document 68 Filed 09/09/19 Page 88 of 88




 1 VIII. DEMAND FOR JURY TRIAL

 2              Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby demands a jury trial on all

 3 issues so triable.

 4 DATED: September 9, 2019

 5

 6 By:              /s/ Barbara J. Parker                  By:            /s/ James W. Quinn
                    BARBARA J. PARKER                                     JAMES W. QUINN
 7
     BARBARA J. PARKER (Bar No. 69722)                     JAMES W. QUINN
 8    bparker@oaklandcityattorney.org                        jquinn@bafirm.com
 9   MARIA BEE (Bar No. 167716)                            DAVID BERG
      mbee@oaklandcityattorney.org                           dberg@bafirm.com
10   ERIN BERNSTEIN (Bar No. 231539)                       MICHAEL M. FAY
      ebernstein@oaklandcityattorney.org                     mfay@bafirm.com
11   OAKLAND CITY ATTORNEY                                 JENNY H. KIM
     One Frank Ogawa Plaza, 6th Floor                        jkim@bafirm.com
12   Oakland, California 94612                             CHRIS L. SPRENGLE
13   Telephone: (510) 238-3601                               csprengle@bafirm.com
     Facsimile: (510) 238-6500                             BRONWYN M. JAMES
14                                                           bjames@bafirm.com
                                                           EMILY BURGESS (pro hac vice forthcoming)
15                                                           eburgess@bafirm.com
                                                           BERG & ANDROPHY
16
                                                           120 West 45th Street, 38th Floor
17                                                         New York, New York 10036
                                                           Telephone: (646) 766-0073
18                                                         Facsimile: (646) 219-1977
     By:              /s/ Clifford H. Pearson
19                  CLIFFORD H. PEARSON
20
     CLIFFORD H. PEARSON (Bar No. 108523)                  BRUCE L. SIMON (Bar No. 96241)
21     cpearson@pswlaw.com                                   bsimon@pswlaw.com
     DANIEL L. WARSHAW (Bar No. 185365)                    BENJAMIN E. SHIFTAN (Bar No. 265767)
22     dwarshaw@pswlaw.com                                   bshiftan@pswlaw.com
     MICHAEL H. PEARSON (Bar No. 277857)                   PEARSON, SIMON & WARSHAW, LLP
23     mpearson@pswlaw.com                                 350 Sansome Street, Suite 680
     MATTHEW A. PEARSON (Bar No. 291484)                   San Francisco, California 94104
24
       mapearson@pswlaw.com                                Telephone: (415) 433-9000
25   PEARSON, SIMON & WARSHAW, LLP                         Facsimile: (415) 433-9008
     15165 Ventura Boulevard, Suite 400
26   Sherman Oaks, California 91403
     Telephone: (818) 788-8300
27   Facsimile: (818) 788-8104
28 Attorneys for Plaintiff City of Oakland

     916659.1                                            84                                3:18-cv-07444-JCS
                                   FIRST AMENDED COMPLAINT FOR DAMAGES
